Exhibit 10.31

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH THE
SYMBOL “[***]”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY
WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934.

SUBLICENSE AGREEMENT

This Sublicense Agreement (this “Agreement”) is made as of October 13, 2006 (the
“Effective Date”) by and between PharmaNova Inc. a Delaware corporation with its
principal place of business located at 50 Lucius Gordon Drive, Ste 206, West
Henrietta, NY 14586 (“Licensor”), and Depomed, Inc., a California corporation
with its principal place of business located at 1360 O’Brien Drive, Menlo Park,
CA 94025 (“Licensee”) (each, a “Party” and collectively, the “Parties”).


1.             PREAMBLE


1.1                                 LICENSOR HAS EXCLUSIVELY LICENSED THE RIGHTS
(WITH THE RIGHT TO SUB-LICENSE) TO CERTAIN INTELLECTUAL PROPERTY SPECIFICALLY
COVERING THE USE OF GABAPENTIN FOR CERTAIN CONDITIONS SECONDARY TO HORMONAL
VARIATION.


1.2                                 LICENSEE HAS IN CLINICAL DEVELOPMENT A
GABAPENTIN PRODUCT UTILIZING LICENSEE’S PROPRIETARY DRUG DELIVERY TECHNOLOGY
CURRENTLY REFERRED TO AS THE ACUFORM TECHNOLOGY (“GABAPENTIN GR”).  LICENSEE
DESIRES, PURSUANT TO TERMS AND SUBJECT TO CONDITIONS SET FORTH IN THIS
AGREEMENT, TO CREATE A UNIQUE DOSAGE FORM OF GABAPENTIN GR, UTILIZING THE SAME
PROPRIETARY DRUG DELIVERY TECHNOLOGY AND A UNIQUE STRENGTH, RELEASE PROFILE OR
MECHANISM OF DRUG DELIVERY RELATIVE TO LICENSEE’S CURRENT FORMULATION OF
GABAPENTIN GR, FOR THE TREATMENT OF CERTAIN CONDITIONS SECONDARY TO HORMONAL
VARIATION, AND TO SEEK TO OBTAIN REGULATORY APPROVALS FOR SUCH PRODUCT IN THE
US.


1.3                                 LICENSOR DESIRES TO GRANT TO LICENSEE A
LICENSE FOR CERTAIN OF THE USE AND TERRITORIAL RIGHTS TO GABAPENTIN HELD BY
LICENSOR.

NOW, THEREFORE, The Parties agree as follows:


--------------------------------------------------------------------------------



2.             DEFINITIONS:  TERMS DEFINED IN THIS ARTICLE 2, AND
PARENTHETICALLY DEFINED ELSEWHERE IN THIS AGREEMENT, WILL THROUGHOUT THIS
AGREEMENT HAVE THE MEANING HERE OR THERE PROVIDED.  DEFINED TERMS MAY BE USED IN
THE SINGULAR OR IN THE PLURAL, AS SENSE REQUIRES.


2.1                                 “‘098 PATENT” MEANS U.S. PATENT NO.
6,310,098, INCLUDING ALL RE-EXAMINATIONS, REISSUES, SUPPLEMENTAL PROTECTION
CERTIFICATES AND EXTENSIONS THEREOF.


2.2                                 “AFFILIATE” MEANS ANY CORPORATION OR OTHER
BUSINESS ENTITY THAT CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON CONTROL WITH
THE LICENSEE OR LICENSOR.  “CONTROLS,” “CONTROL” OR “CONTROLLED” AS USED IN THIS
PARAGRAPH MEANS DIRECT OR INDIRECT OWNERSHIP OF MORE THAN FIFTY PERCENT (50%) OF
THE VOTING STOCK OF SUCH CORPORATION OR THE ABILITY TO EXCLUSIVELY DIRECT,
EITHER DIRECTLY OR INDIRECTLY, THE DECISION-MAKING AUTHORITY OF SUCH OTHER
UNINCORPORATED BUSINESS ENTITY.


2.3                                 “API” MEANS GABAPENTIN [1-(AMINOMETHYL)
CYCLOHEXANEACETIC ACID].


2.4                                 “CANCER INDICATIONS” MEANS TREATMENT,
DIAGNOSIS OR PREVENTION OF VASOMOTOR SYMPTOMS ASSOCIATED WITH CANCER (E.G.,
CONDITIONS SUCH AS BREAST, ENDOMETRIAL, UTERINE AND PROSTATE CANCER) AND/OR DRUG
TREATMENT FOR CANCER AND/OR CHEMOTHERAPY FOR CANCER.


2.5                                 “CANCER PRODUCT” MEANS A PRODUCT WHEN
LABELED FOR USE FOR ANY OF THE CANCER INDICATIONS.


2.6                                 “CLINICAL INFORMATION” SHALL MEAN ALL
IN-VIVO OR CLINICAL, PHARMACOLOGY, TOXICOLOGY, SAFETY AND EFFICACY DATA,
FORMULARY SUBMISSIONS, PHARMACOECONOMIC DATA, PHASE I, II AND III CLINICAL DATA
AND RESULTS, AND OTHER SUCH INFORMATION NOW OR HEREAFTER KNOWN AND AVAILABLE TO
UNIVERSITY, LICENSOR OR ITS AFFILIATES, WHETHER GENERALLY KNOWN TO OTHERS OR
NOT, WHICH CONCERNS PRODUCT AND DOES NOT CONCERN PHARMANOVA PRODUCT.


2.7                                 “COLLABORATION COMMITTEE” MEANS THE
COMMITTEE DESCRIBED IN SECTION 6.

2


--------------------------------------------------------------------------------



2.8                                 “COMMERCIALIZE” OR “COMMERCIALIZATION” MEANS
THE ONGOING PROCESS AND ACTIVITIES GENERALLY ENGAGED IN BY A PHARMACEUTICAL
COMPANY TO SELL AND MARKET A PHARMACEUTICAL PRODUCT.


2.9                                 “CONFIDENTIAL INFORMATION” MEANS INFORMATION
THAT IS MARKED AS CONFIDENTIAL, OR, IF ORALLY DISCLOSED, IS INDICATED AT THE
TIME OF DISCLOSURE AS CONFIDENTIAL AND PROVIDED IN WRITTEN FORM WITHIN THIRTY
DAYS.  NOT WITHSTANDING THE FOREGOING, THE RECEIVING PARTY WILL HAVE NO
OBLIGATION OF CONFIDENTIALITY RELATING TO ANY INFORMATION OF THE DISCLOSING
PARTY THAT:

(I)                                     IS OR BECOMES PART OF THE PUBLIC DOMAIN
THROUGH NO FAULT OF THE RECEIVING PARTY;

(II)                                  IS KNOWN TO THE RECEIVING PARTY PRIOR TO
THE DISCLOSURE BY THE DISCLOSING PARTY, AS EVIDENCED BY DOCUMENTATION;

(III)                               IS INDEPENDENTLY DEVELOPED BY THE RECEIVING
PARTY WITHOUT REFERENCE OR USE OF THE CONFIDENTIAL INFORMATION OR WITHOUT ANY
BREACH OF THIS AGREEMENT AS EVIDENCED BY DOCUMENTATION;

(IV)                              IS SUBSEQUENTLY OBTAINED BY THE RECEIVING
PARTY FROM A DULY AUTHORIZED THIRD PARTY;

(V)                                 IS PUBLICLY RELEASED AS AUTHORIZED UNDER
THIS AGREEMENT BY THE DISCLOSING PARTY, ITS EMPLOYEES OR AGENTS.


2.10                           “CONFIDENTIALITY AGREEMENT” MEANS THAT CERTAIN
CONFIDENTIALITY AGREEMENT BETWEEN LICENSOR AND LICENSEE DATED MAY 24, 2004.


2.11                           “CONTROL” OR “CONTROLLED” SHALL MEAN, WITH
RESPECT TO ANY INTELLECTUAL PROPERTY RIGHT OR OTHER INTANGIBLE PROPERTY, THAT A
PARTY OR ONE OF ITS AFFILIATES OWNS OR HAS A LICENSE OR SUBLICENSE TO SUCH ITEM
OR RIGHT, AND HAS THE ABILITY TO GRANT ACCESS, LICENSE OR SUBLICENSE IN OR TO
SUCH RIGHT WITHOUT VIOLATING THE TERMS OF ANY AGREEMENT OR ARRANGEMENT WITH ANY
THIRD PARTY.


2.12                           “DILIGENT EFFORTS” SHALL MEAN THE CARRYING OUT OF
OBLIGATIONS OR TASKS CONSISTENT WITH THE COMMERCIALLY REASONABLE PRACTICES OF
THE PHARMACEUTICAL INDUSTRY FOR THE DEVELOPMENT OR COMMERCIALIZATION OF A
PHARMACEUTICAL PRODUCT HAVING SIMILAR MARKET POTENTIAL OR PROFIT POTENTIAL AS
THE PRODUCT, BASED ON CONDITIONS THEN PREVAILING.  DILIGENT EFFORTS

3


--------------------------------------------------------------------------------



REQUIRES THAT THE PARTY, AT A MINIMUM:   (A) DETERMINE THE GENERAL INDUSTRY
PRACTICES WITH RESPECT TO THE APPLICABLE ACTIVITIES, (B) REASONABLY PROMPTLY
ASSIGN RESPONSIBILITY FOR SUCH OBLIGATIONS TO SPECIFIC EMPLOYEE(S) WHO ARE HELD
ACCOUNTABLE FOR PROGRESS AND MONITOR SUCH PROGRESS ON AN ON-GOING BASIS, (C) SET
AND CONSISTENTLY SEEK TO ACHIEVE SPECIFIC AND MEANINGFUL OBJECTIVES FOR CARRYING
OUT SUCH OBLIGATIONS, AND (D) MAKE AND IMPLEMENT DECISIONS AND ALLOCATE
RESOURCES DESIGNED TO ADVANCE PROGRESS WITH RESPECT TO SUCH OBJECTIVES.


2.13                           “FDA” MEANS THE UNITED STATES FOOD AND DRUG
ADMINISTRATION OR ANY SUCCESSORS TO ITS RESPONSIBILITIES WITH RESPECT TO
PHARMACEUTICAL PRODUCTS SUCH AS THE PRODUCTS.


2.14                           “FIRST COMMERCIAL SALE” MEANS THE INITIAL
TRANSFER BY OR ON BEHALF OF LICENSEE OR ITS SUBLICENSEES OF PRODUCTS IN EXCHANGE
FOR CASH OR SOME EQUIVALENT TO WHICH VALUE CAN BE ASSIGNED FOR THE PURPOSE OF
DETERMINING NET SALES REVENUE.


2.15                           “GOVERNMENT AUTHORITY” MEANS ANY COURT, AGENCY,
DEPARTMENT, AUTHORITY OR OTHER INSTRUMENTALITY OF ANY FEDERAL, STATE, COUNTY,
CITY OR OTHER POLITICAL SUBDIVISION.


2.16                           “LAW” OR “LAWS” MEANS ALL LAWS, STATUTES, RULES,
REGULATIONS, ORDERS, JUDGMENTS AND/OR ORDINANCES OF ANY GOVERNMENT AUTHORITY.


2.17                           “LICENSED PATENT” MEANS THE ‘098 PATENT.


2.18                           “LICENSOR PATENT RIGHTS” MEANS ANY PATENT RIGHTS,
INCLUDING WITHOUT LIMITATION THOSE RIGHTS IN THE LICENSED PATENT GRANTED TO AND
HELD BY LICENSOR UNDER THE UNIVERSITY LICENSE, IN THE FIELD OF USE OF API FOR
MENOPAUSE INDICATIONS, WHICH RIGHTS ARE OWNED BY OR CONTROLLED BY LICENSOR OR AN
AFFILIATE OF LICENSOR AS OF THE EFFECTIVE DATE; PROVIDED, HOWEVER, THAT LICENSOR
PATENT RIGHTS SHALL NOT INCLUDE THE PHARMANOVA PATENT APPLICATION OR ANY PATENT
RIGHTS ASSOCIATED THEREWITH.  ALL LICENSOR PATENT RIGHTS CURRENTLY WITHIN THIS
DEFINITION ARE SET FORTH ON EXHIBIT A, WHICH EXHIBIT SHALL BE AMENDED FROM TIME
TO TIME AS NECESSARY TO REFLECT CHANGES OR ADDITIONS TO THE LICENSOR PATENT
RIGHTS.

4


--------------------------------------------------------------------------------



2.19                           “MENOPAUSE INDICATIONS” MEANS THE TREATMENT,
DIAGNOSIS OR PREVENTION OF VASOMOTOR SYMPTOMS OF HORMONAL VARIATION (E.G., HOT
FLASHES) ASSOCIATED WITH MENOPAUSE IN WOMEN.


2.20                           “NDA” MEANS A NEW DRUG APPLICATION FILED WITH THE
FDA WITH RESPECT TO A PHARMACEUTICAL PRODUCT (OR SIMILAR APPLICATION, IF SUCH
APPLICATION IS NO LONGER AVAILABLE OR APPROPRIATE).


2.21                           “NET SALES” MEANS THE GROSS AMOUNT OF MONIES OR
CASH EQUIVALENT OR OTHER CONSIDERATION THAT IS PAID BY THIRD PARTIES TO LICENSEE
OR ANY OF ITS AFFILIATES, ASSIGNEES, LICENSEES, SUBLICENSEES, TRANSFEREES,
DISTRIBUTORS OR COMMERCIAL PARTNERS (OR THEIR AFFILIATES) OR DESIGNEES THEREOF
FOR PRODUCT BY SALE OR OTHER MODE OF TRANSFER, IN BONA FIDE ARM’S LENGTH
TRANSACTIONS, LESS THE FOLLOWING DEDUCTIONS, IN EACH CASE RELATED SPECIFICALLY
TO PRODUCT AND ACTUALLY ALLOWED AND CUSTOMARILY TAKEN BY SUCH THIRD PARTIES AND
NOT OTHERWISE RECOVERED BY OR REIMBURSED TO LICENSEE OR ANY OF ITS AFFILIATES,
ASSIGNEES, LICENSEES, SUBLICENSEES, TRANSFEREES, DISTRIBUTORS OR COMMERCIAL
PARTNERS (OR THEIR AFFILIATES) OR DESIGNEES THEREOF:   (I) ALL TRADE, QUANTITY
AND CASH DISCOUNTS ACTUALLY ALLOWED AND CUSTOMARILY TAKEN; (II) CUSTOMARY AND
USUAL CREDITS, AND ALLOWANCES ACTUALLY GRANTED AND TAKEN ON ACCOUNT OF
REJECTIONS, RETURNS OR BILLING ERRORS; (III) PACKING COSTS; (IV) TRANSPORTATION;
AND, (V) INSURANCE, SOLELY RELATED TO SHIPPING SUCH PRODUCT EXCEPT THAT NO
DEDUCTIONS MAY BE MADE FOR COMMISSIONS PAID TO INDIVIDUALS WHETHER THEY BE WITH
INDEPENDENT SALES AGENCIES OR REGULARLY EMPLOYED BY LICENSEE, ITS AFFILIATES OR
SUBLICENSEES, AND ON ITS PAYROLL.


2.22                           “PATENT RIGHTS” SHALL MEAN (I) VALID AND
ENFORCEABLE PATENTS, RE-EXAMINATIONS, REISSUES, RENEWALS, EXTENSIONS,
SUPPLEMENTARY PROTECTION CERTIFICATES AND TERM RESTORATIONS, ANY CONFIRMATION
PATENT OR REGISTRATION PATENT OR PATENT OF ADDITION BASED ON ANY SUCH PATENT,
(II) PENDING APPLICATIONS FOR PATENTS, INCLUDING WITHOUT LIMITATION
CONTINUATIONS, CONTINUATIONS-IN-PART, DIVISIONAL, PROVISIONAL AND SUBSTITUTE
APPLICATIONS, AND INVENTORS’ CERTIFICATES, AND (III) ALL PRIORITY APPLICATIONS
OF ANY OF THE FOREGOING.

5


--------------------------------------------------------------------------------



2.23                           “PHARMANOVA PRODUCT” MEANS ANY PHARMACEUTICAL
PRODUCT CONTAINING API AS AN ACTIVE PHARMACEUTICAL INGREDIENT SUCH THAT (I) THE
DEVELOPMENT, MANUFACTURE, SALE OR USE OF SUCH PRODUCT IN THE TERRITORY WOULD BE
COVERED BY A VALID CLAIM OF A LICENSED PATENT, AND (II) SUCH PRODUCT OR ITS USE
IS DESCRIBED IN, OR IS COVERED BY ONE OR MORE OF THE CLAIMS OF, PCT PATENT
APPLICATION NO. PCT/US06/001887 (PHARMACEUTICAL FORMULATIONS AND METHODS OF USE)
(THE “PHARMANOVA PRODUCT PATENT APPLICATION”).


2.24                           “PHASE III CLINICAL STUDIES” MEANS CONTROLLED
HUMAN CLINICAL STUDIES INVOLVING ADMINISTRATION OF A DRUG WITH THE GOAL OF
ESTABLISHING THAT A DRUG IS SAFE AND EFFICACIOUS FOR ITS INTENDED USE, AND TO BE
CONSIDERED AS A PIVOTAL STUDY OR STUDIES FOR SUBMISSION OF AN NDA.


2.25                           “PRODUCT” MEANS ANY PHARMACEUTICAL PRODUCT
CONTAINING API AS AN ACTIVE PHARMACEUTICAL INGREDIENT SUCH THAT THE DEVELOPMENT,
MANUFACTURE, SALE OR USE OF SUCH PRODUCT FOR THE MENOPAUSE INDICATIONS WOULD,
BUT FOR THE LICENSE GRANTED UNDER THIS AGREEMENT, INFRINGE IN THE TERRITORY A
VALID CLAIM OF A LICENSED PATENT.  PRODUCT DOES NOT INCLUDE PHARMANOVA PRODUCTS
NOR ANY PRODUCT THAT IS COMMERCIALIZED IN THE TERRITORY BUT IS NOT EXPRESSLY
LABELED OR MARKETED FOR THE MENOPAUSE INDICATIONS.


2.26                           “PROGRAM” MEANS ALL ACTIVITIES RELATED TO THE
DEVELOPMENT AND COMMERCIALIZATION OF PRODUCT PERFORMED BY OR ON BEHALF OF
LICENSEE (OR ITS AFFILIATES) OR LICENSOR (OR ITS AFFILIATES) PURSUANT TO THIS
AGREEMENT; PROVIDED, HOWEVER, THAT ALL ACTIVITIES RELATED TO THE DEVELOPMENT OF
PRODUCTS CONDUCTED BY LICENSEE (OR ITS AFFILIATES) PRIOR TO THE EFFECTIVE DATE
WILL BE DEEMED TO BE CONDUCTED OUTSIDE OF THE PROGRAM.


2.27                           “QUARTER” MEANS EACH OF THE THREE-MONTH PERIODS
ENDING ON MARCH 31, JUNE 30, SEPTEMBER 30 AND DECEMBER 31 IN ANY CALENDAR YEAR.


2.28                           “REGULATORY APPROVAL” MEANS IN THE UNITED STATES,
WRITTEN NOTICE OF MARKETING APPROVAL BY THE FDA BASED ON APPROVAL OF AN NDA AND
SATISFACTION OF ANY RELATED APPLICABLE FDA REGISTRATION AND NOTIFICATION
REQUIREMENTS (IF ANY) WHICH ARE REQUIRED BEFORE A PRODUCT MAY BE COMMERCIALLY
SOLD IN THE UNITED STATES.

6


--------------------------------------------------------------------------------



2.29                           “REGULATORY DATA” MEANS ANY INFORMATION AND DATA
NECESSARY OR USEFUL TO OBTAIN OR MAINTAIN REGULATORY APPROVAL FOR THE PRODUCT IN
THE TERRITORY, INCLUDING POST-APPROVAL REPORTS, FILINGS AND SUBMISSION AND SHALL
INCLUDE, BUT NOT BE LIMITED TO, ANY CLINICAL INFORMATION REQUIRED FOR THAT
PURPOSE.


2.30                           “SUBLICENSE” MEANS THE PRESENT, FUTURE OR
CONTINGENT TRANSFER OF ANY LICENSE, RIGHT, OPTION, FIRST RIGHT TO NEGOTIATE OR
OTHER RIGHT GRANTED UNDER THE LICENSOR PATENT RIGHTS IN WHOLE OR IN PART
PURSUANT TO SECTION 4.2; PROVIDED, HOWEVER, THAT THE DEVELOPMENT, PROMOTION,
DISTRIBUTION OR MARKETING OF THE PRODUCT BY A THIRD PARTY ON BEHALF OF LICENSEE
DOES NOT CONSTITUTE A SUBLICENSE.


2.31                           “SUBLICENSEE” MEANS A THIRD PARTY THAT IS GRANTED
A SUBLICENSE.


2.32                           “TERRITORY” MEANS UNITED STATES OF AMERICA AND
ITS TERRITORIES INCLUDING PUERTO RICO.


2.33                           “THIRD PARTY” MEANS ANY INDIVIDUAL, ESTATE,
TRUST, PARTNERSHIP, JOINT VENTURE, ASSOCIATION, FIRM, CORPORATION, COMPANY OR
OTHER ENTITY, OTHER THAN LICENSOR OR LICENSEE OR ANY OF THEIR AFFILIATES.


2.34                           “UNIVERSITY” MEANS THE UNIVERSITY OF ROCHESTER,
LOCATED IN ROCHESTER, NEW YORK.


2.35                           “UNIVERSITY LICENSE” MEANS THE EXCLUSIVE PATENT
LICENSE AGREEMENT, DATED AUGUST 11, 2004, BETWEEN LICENSOR AND UNIVERSITY, AS
AMENDED BY AMENDMENT NO. 1 THERETO DATED AS OF THE EFFECTIVE DATE, AND AS MAY BE
SUBSEQUENTLY AMENDED IN ACCORDANCE WITH THIS AGREEMENT.


2.36                           “UNIVERSITY PROVISIONS” MEANS THE FOLLOWING
PROVISIONS OF THIS AGREEMENT:  SECTION 4.2 (SUBLICENSING); SECTION 4.3 (RESEARCH
LICENSE); SECTION 5.7.1 (RECORDS); SECTION 6.2 (PRODUCT DEVELOPMENT DILIGENCE
OBLIGATIONS); SECTION 6.5 (PATENT MARKING); SECTION 9.2.1 (CONTROL OF ACTIONS);
SECTION 13.4 (USE OF NAMES); SECTION 14.6 (ASSUMPTION BY UNIVERSITY); SECTION
15.2 (INDEMNIFICATION OF UNIVERSITY); SECTION 15.3 (NO CONSEQUENTIAL DAMAGES);
SECTION 15.4 (INSURANCE); AND SECTION 15.5 (SETTLEMENTS).

7


--------------------------------------------------------------------------------



2.37                           “VALID CLAIM” MEANS ANY CLAIM OF AN ISSUED AND
NON-EXPIRED PATENT WHICH HAS NOT BEEN WITHDRAWN, CANCELED, OR DISCLAIMED NOR
HELD INVALID BY A COURT, TRIBUNAL, ARBITRATOR OR GOVERNMENTAL AGENCY OF
COMPETENT JURISDICTION IN A FINAL OR UNAPPEALED OR UNAPPEALABLE DECISION.


3.             UNIVERSITY CONSENT AND APPROVAL


3.1                                 UNIVERSITY APPROVAL.  LICENSOR HAS DELIVERED
TO THE UNIVERSITY A COPY OF THIS AGREEMENT, AND RECEIVED THE UNIVERSITY’S
WRITTEN APPROVAL OF THE SUBLICENSE IN THE LICENSOR PATENT RIGHTS GRANTED HEREIN,
AND HAS PROVIDED LICENSEE WITH A COMPLETE AND ACCURATE COPY OF SUCH WRITTEN
APPROVAL.


3.2                                 CONSENT AND ACKNOWLEDGEMENT.  LICENSOR HAS
RECEIVED FROM THE UNIVERSITY A CONSENT AND ACKNOWLEDGEMENT PROVIDING THAT, TO
THE EXTENT THAT ANY OF THE UNIVERSITY PROVISIONS ARE INCONSISTENT WITH ANY
PROVISION OF THE UNIVERSITY LICENSE, THE UNIVERSITY PROVISIONS SHALL CONTROL,
AND THAT LICENSEE SHALL BE A THIRD PARTY BENEFICIARY OF SUCH CONSENT AND
ACKNOWLEDGEMENT.  LICENSOR HAS PROVIDED LICENSEE WITH A COMPLETE AND ACCURATE
COPY OF SUCH CONSENT AND ACKNOWLEDGEMENT.


4.             LICENSE


4.1                                 GRANT.   SUBJECT TO THE TERMS OF THIS
AGREEMENT AND LICENSEE’S OBLIGATIONS ARISING THEREFROM, LICENSOR HEREBY GRANTS,
EFFECTIVE UPON CLOSING, TO LICENSEE AND ITS AFFILIATES AN EXCLUSIVE,
ROYALTY-BEARING LICENSE, UNDER THE LICENSOR PATENT RIGHTS TO IMPORT, DEVELOP,
HAVE DEVELOPED, MAKE, HAVE MADE, USE, OFFER FOR SALE AND SELL PRODUCT FOR THE
MENOPAUSE INDICATIONS IN THE TERRITORY.


4.2                                 SUBLICENSING.  LICENSEE SHALL HAVE THE RIGHT
TO SUBLICENSE ITS RIGHTS TO THE LICENSOR PATENT RIGHTS, BUT SOLELY TO THE EXTENT
SUCH SUBLICENSE IS CONSISTENT WITH THE FOLLOWING LIMITATIONS:


4.2.1                        LICENSEE IS RESPONSIBLE FOR ITS SUBLICENSEES AND
MUST NOT GRANT ANY RIGHTS THAT ARE INCONSISTENT WITH THE RIGHTS GRANTED TO AND
OBLIGATIONS OF LICENSEE HEREUNDER.  ANY ACT OR OMISSION OF A SUBLICENSEE THAT
WOULD BE A BREACH OF THIS AGREEMENT IF PERFORMED

8


--------------------------------------------------------------------------------



BY LICENSEE WILL BE DEEMED TO BE A BREACH BY LICENSEE OF THIS AGREEMENT.


4.2.2                        EACH SUBLICENSE GRANTED BY LICENSEE MUST PROVIDE
THAT THE OBLIGATIONS OF LICENSEE TO (I) UNIVERSITY IN THE UNIVERSITY PROVISIONS
AND (II) LICENSOR IN THIS AGREEMENT SHALL BE BINDING UPON THE SUBLICENSEE AS IF
IT WERE A PARTY TO THIS AGREEMENT.


4.2.3                        NO SUBLICENSE MAY CONTAIN ANY PROVISION THAT WOULD
CAUSE THE SUBLICENSED RIGHTS TO THE LICENSOR PATENT RIGHTS TO EXTEND BEYOND THE
TERM OF THIS AGREEMENT OR TO EXTEND OUTSIDE THE SCOPE OF THE LICENSE GRANTED TO
LICENSEE IN THIS AGREEMENT.


4.2.4                        ANY AND ALL SUBLICENSES GRANTED BY LICENSEE ARE
SUBJECT TO THE PRIOR APPROVAL OF LICENSOR AND UNIVERSITY; SUCH APPROVAL WILL NOT
BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED, AND SHALL BE DEEMED GRANTED
UNLESS LICENSOR OR UNIVERSITY REASONABLY REPORT WITHIN 30 (THIRTY) BUSINESS DAYS
OF ITS RECEIPT OF SUCH SUBLICENSE THAT SUCH SUBLICENSE IS UNACCEPTABLE.


4.2.5                        NO SUBLICENSEE SHALL HAVE THE POWER TO GRANT A
SUBLICENSE UNDER ANY SUBLICENSE.


4.2.6                        LICENSEE MUST PROMPTLY GIVE LICENSOR AND UNIVERSITY
THE NAME AND ADDRESS OF EACH SUBLICENSEE WITH WHOM IT CONCLUDES A SUBLICENSE,
AND MUST FORWARD TO LICENSOR AND UNIVERSITY A COPY OF EACH EXECUTED SUBLICENSE
WITHIN THIRTY (30) DAYS OF THE DATE OF EXECUTION OF SUCH SUBLICENSE.


4.3                                 RESEARCH LICENSE.  THE LICENSE GRANTED TO
LICENSEE HEREIN IS SUBJECT TO AND RESTRICTED BY A RESERVED NON-EXCLUSIVE
LICENSE, WITH THE RIGHT TO NON-EXCLUSIVELY SUBLICENSE, TO NON-PROFIT
INSTITUTIONS FOR RESEARCH PURPOSES ONLY, TO UNIVERSITY TO MAKE, HAVE MADE, AND
USE, BUT NOT TO SELL OR HAVE SOLD, OR LICENSE OTHERS TO SELL OR HAVE SOLD,
PRODUCTS.

9


--------------------------------------------------------------------------------



5.             CONSIDERATION

As partial consideration for the rights and licenses granted to Licensee in this
Agreement, Licensee agrees to pay the following, subject to the provisions of
Section 10.1:


5.1                                 LICENSE ISSUE FEE.  LICENSEE SHALL PAY TO
LICENSOR A ONE-TIME, NON-REFUNDABLE, NON-CREDITABLE LICENSE ISSUE FEE OF FIVE
HUNDRED THOUSAND US DOLLARS ($500,000) ON THE EFFECTIVE DATE, FIFTY THOUSAND US
DOLLARS ($50,000) OF WHICH HAS BEEN PAID PURSUANT TO THE LETTER OF INTENT
BETWEEN THE PARTIES DATED AS OF JUNE 22, 2006.


5.2                                 DEVELOPMENT MILESTONE PAYMENTS.  MILESTONE
PAYMENTS, WHEN MADE, WILL BE NON-REFUNDABLE, NON-RECOUPABLE AND NON-CREDITABLE. 
EACH MILESTONE PAYMENT WILL BE PAYABLE ONLY ONCE NO MATTER HOW MANY PRODUCTS
ATTAIN SUCH SPECIFIED MILESTONE EVENTS.  EACH PAYMENT IS DEPENDENT UPON THE
REACHING OF THE SPECIFIED MILESTONE EVENT.  IN ADDITION TO (AND NOT IN LIEU OF)
ROYALTY PAYMENTS DUE UNDER THIS AGREEMENT, LICENSEE WILL PAY LICENSOR THE
FOLLOWING ONE-TIME DEVELOPMENT MILESTONE PAYMENTS NO LATER THAN FORTY-FIVE (45)
DAYS FOLLOWING THE OCCURRENCE OF EACH OF THE EVENTS LISTED BELOW:


5.2.1                        FIVE HUNDRED THOUSAND US DOLLARS ($500,000) UPON
THE DOSING WITH PRODUCT OF THE FIRST PATIENT IN THE FIRST PHASE III CLINICAL
STUDY CONDUCTED BY OR ON BEHALF OF LICENSEE OR ANY OF ITS AFFILIATES; PROVIDED,
HOWEVER, THAT IN THE EVENT THIS MILESTONE HAS NOT BEEN REACHED BY APRIL 1, 2008,
LICENSEE SHALL PAY LICENSOR $100,000 (ONE HUNDRED THOUSAND DOLLARS) MONTHLY
TOWARDS SUCH MILESTONE (UP TO A MAXIMUM OF $500,000) UNTIL THE MILESTONE IS
REACHED WHEREUPON THE BALANCE OF THE MILESTONE SHALL BE IMMEDIATELY PAID TO
LICENSOR.


5.2.2                        ONE MILLION US DOLLARS ($1,000,000) UPON SUBMISSION
FOR REVIEW BY THE FDA OF THE FIRST NDA FOR PRODUCT IN THE TERRITORY;


5.2.3                        TWO MILLION US DOLLARS ($2,000,000) UPON RECEIPT OF
THE FIRST REGULATORY APPROVAL FOR PRODUCT IN THE UNITED STATES.

 

10


--------------------------------------------------------------------------------



5.2.4                        LICENSOR WILL BE SOLELY RESPONSIBLE FOR, AND WILL
SATISFY IN A TIMELY MANNER, ALL MILESTONE PAYMENTS AND ROYALTY OBLIGATIONS
AGREED BY LICENSOR AND UNIVERSITY IN THE UNIVERSITY LICENSE.


5.3                                 ROYALTIES.  LICENSEE SHALL PAY ON A
QUARTERLY BASIS TO LICENSOR ROYALTIES ON ALL NET SALES OCCURRING DURING THE TERM
IN THE TERRITORY IN AN AMOUNT COMPRISING THE FOLLOWING:  [*  *  *].  AGGREGATE
ANNUAL NET SALES SHALL BE CALCULATED ON A CALENDAR YEAR BASIS.


5.4                                 COMMERCIAL MILESTONE PAYMENTS.  LICENSEE
SHALL PAY LICENSOR THE FOLLOWING ONE-TIME COMMERCIAL MILESTONE PAYMENTS, UP TO A
MAXIMUM CUMULATIVE AMOUNT OF [*  *  *] IN PAYMENTS UNDER THIS SECTION 5.4 DURING
THE TERM, UPON LICENSEE’S ACHIEVEMENT OF EACH OF THE FOLLOWING AGGREGATE ANNUAL
NET SALES TARGETS AS FOLLOWS:  [*  *  *].  FOR EXAMPLE, [*  *  *].


5.5                                 REVENUE SHARING PAYMENTS.


5.5.1                        LICENSEE SHALL PAY LICENSOR [*  *  *] PERCENT [* 
*  *] OF ALL REVENUES RECEIVED BY LICENSEE OR ITS AFFILIATES IN CONNECTION WITH
SALES OF PRODUCT BY THIRD PARTIES WITH WHOM LICENSEE HAS ENTERED INTO A
SUBLICENSE OR AN AGREEMENT FOR THE DEVELOPMENT, PROMOTION, DISTRIBUTION OR
MARKETING OF PRODUCT (“REVENUE SHARING PAYMENTS”), SUCH REVENUE SHARING PAYMENTS
SHALL NOT EXCEED THE AMOUNT WHICH WOULD BE DUE AS ROYALTIES ON SUCH SALES UNDER
SECTION 5.3 IF SUCH SALES WERE MADE BY LICENSEE OR ITS AFFILIATE.  REVENUE
SHARING PAYMENTS FOR SALES OF PRODUCT BY THIRD PARTIES SHALL EQUAL THE AMOUNT
WHICH WOULD BE DUE AS A ROYALTY ON SUCH SALES UNDER SECTION 5.3 AS IF SUCH
PRODUCT SALES HAD BEEN MADE BY LICENSEE IF LICENSEE HAS AN OWNERSHIP INTEREST
(WHETHER DIRECT OR INDIRECT) EXCEEDING TWENTY PERCENT (20%) IN SUCH THIRD PARTY.


5.5.2                        LICENSEE SHALL PAY LICENSOR [*  *  *] PERCENT [* 
*  *] OF ANY SUB-LICENSE FEES, MILESTONE PAYMENTS AND OTHER REVENUES RECEIVED BY

--------------------------------------------------------------------------------

* * *  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

11


--------------------------------------------------------------------------------



LICENSEE AS A RESULT OF SUB-LICENSING THE RIGHTS TO THE LICENSOR PATENT RIGHTS
OR ENTERING INTO CO-DEVELOPMENT OR MARKETING AGREEMENTS WITH ANY THIRD PARTY.


5.6                                 CONSULTANCY RETAINER.  LICENSEE WILL PAY TO
LICENSOR CONSULTANCY FEES OF THREE HUNDRED THOUSAND US DOLLARS ($300,000) IN
CONSIDERATION FOR THE PROVISION OF CONSULTING SERVICES BY LICENSOR IN THE AMOUNT
OF UP TO 150 PERSON-DAYS IN SUPPORT OF THE DEVELOPMENT OF THE PRODUCT. SUCH
CONSULTANCY SHALL BE PERFORMED, AND LICENSOR’S RELATED EXPENSES SHALL BE
REIMBURSED, PURSUANT TO LICENSEE’S STANDARD FORM OF CONSULTING AGREEMENT
CONSISTENT WITH THE TERMS OF THIS AGREEMENT; PROVIDED, HOWEVER THAT LICENSEE
SHALL PAY LICENSOR SUCH CONSULTANCY FEES IN MONTHLY INSTALLMENTS, COMMENCING ON
THE EFFECTIVE DATE, OF THIRTY THOUSAND US DOLLARS ($30,000), AND SUCH PAYMENTS
SHALL BE RECONCILED ON A QUARTERLY BASIS AGAINST CONSULTING SERVICES ACTUALLY
PERFORMED.  THE CONSULTING SERVICES UNDER SUCH CONSULTING AGREEMENT SHALL BE
PERFORMED BY EMPLOYEES AND/OR ADVISORS AND CONSULTANTS OF LICENSOR.


5.7                                 PAYMENT AND REPORTS.  PAYMENTS OWED PURSUANT
TO SECTIONS 5.3 — 5.5 SHALL BE PAID BY LICENSEE TO LICENSOR NOT LATER THAN
FORTY-FIVE (45) CALENDAR DAYS FOLLOWING THE END OF THE QUARTER IN WHICH THE
OBLIGATION TO MAKE SUCH PAYMENT ACCRUES.  EACH ROYALTY PAYMENT MADE PURSUANT TO
SECTION 5.3 WILL BE ACCOMPANIED BY A REPORT IN WRITING (THE “ROYALTY REPORT”)
SPECIFYING THE QUARTER TO WHICH SUCH ROYALTY PAYMENT APPLIES AND DETAILING THE
CALCULATION OF THE ROYALTIES DUE TO LICENSOR FOR SUCH QUARTER (INCLUDING TOTAL
INVOICED AMOUNT AND THE TOTAL AMOUNT OF THE DEDUCTIONS FROM SUCH TOTAL INVOICED
AMOUNT WHICH WERE TAKEN INTO ACCOUNT IN DETERMINING NET SALES).


5.7.1                        RECORDS.  LICENSEE WILL KEEP, AND WILL REQUIRE ANY
OF ITS AFFILIATES AND SUBLICENSEES SELLING PRODUCT TO KEEP, FOR FIVE (5) YEARS
FROM THE DATE OF EACH PAYMENT OF ROYALTIES, COMPLETE AND ACCURATE RECORDS OF NET
SALES OF EACH PRODUCT IN SUFFICIENT DETAIL TO ALLOW THE ROYALTIES TO BE
DETERMINED ACCURATELY.  LICENSOR WILL HAVE THE

12


--------------------------------------------------------------------------------



RIGHT FOR A PERIOD OF FIVE (5) YEARS AFTER RECEIVING ANY REPORT OR STATEMENT
WITH RESPECT TO ROYALTIES DUE AND PAYABLE OR AFTER DELIVERY OF SUCH REPORT IS
REQUIRED, TO APPOINT AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT WITH NATIONAL
PRESENCE AND REPUTATION THAT IS NOT LICENSOR’S AUDITOR TO INSPECT THE RELEVANT
RECORDS TO VERIFY SUCH REPORT OR STATEMENT.  LICENSEE WILL MAKE ITS RECORDS AND
THE RECORDS OF ITS AFFILIATES AVAILABLE (INCLUDING ANY NET SALES REPORTS
RECEIVED FROM ITS SUBLICENSEES SELLING PRODUCTS) FOR INSPECTION BY SUCH
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT DURING REGULAR BUSINESS HOURS AT SUCH
PLACE OR PLACES WHERE SUCH RECORDS ARE CUSTOMARILY KEPT, UPON REASONABLE NOTICE
FROM THE OTHER PARTY, TO VERIFY THE ACCURACY OF THE REPORTS AND PAYMENTS.  SUCH
INSPECTIONS MAY OCCUR NOT MORE THAN ONCE PER CALENDAR YEAR.  NO PERIOD MAY BE
AUDITED MORE THAN ONE TIME PURSUANT TO THIS SECTION 5.7.1.  THE PARTY REQUESTING
THE AUDIT WILL BEAR ALL COSTS AND EXPENSES ASSOCIATED WITH AN AUDIT CONDUCTED
PURSUANT TO THIS SECTION 5.7; PROVIDED, HOWEVER, THAT IF THE DESIGNATED AUDITOR
DISCOVERS AN UNDERPAYMENT OF 5% OR MORE FOR ANY YEAR BETWEEN THE AMOUNT OF ANY
ROYALTIES LICENSEE HAS PAID TO THE LICENSOR UNDER THIS AGREEMENT, AND THE AMOUNT
OF ROYALTIES ACTUALLY OWED TO LICENSOR UNDER THIS AGREEMENT, THEN LICENSEE SHALL
BEAR ALL COSTS AND EXPENSES ASSOCIATED WITH SUCH AUDIT.  LICENSOR AGREES TO HOLD
IN CONFIDENCE ALL INFORMATION CONCERNING ROYALTY PAYMENTS AND REPORTS OF
LICENSEE, AND ALL INFORMATION LEARNED IN THE COURSE OF ANY AUDIT OR INSPECTION,
EXCEPT TO THE EXTENT NECESSARY FOR LICENSOR TO (I) REVEAL SUCH INFORMATION IN
ORDER TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT, (II) TO PROVIDE REQUIRED
INFORMATION TO UNIVERSITY PURSUANT TO THE UNIVERSITY LICENSE; OR (III) MAKE SUCH
DISCLOSURE AS IS REQUIRED BY LAW.  THE RESULTS OF EACH INSPECTION, IF ANY, WILL
BE BINDING ON BOTH PARTIES.  LICENSEE WILL REQUIRE SUBSTANTIALLY THE

13


--------------------------------------------------------------------------------



SAME AUDIT RIGHTS IN ANY SUBLICENSE IT GRANTS HEREUNDER IN ORDER TO VERIFY THE
CORRECTNESS OF PAYMENTS DUE THEREUNDER.


5.8                                 WITHHOLDING TAXES.  IN THE EVENT ANY OF THE
PAYMENTS MADE BY LICENSEE PURSUANT TO THIS SECTION 5 BECOME SUBJECT TO
WITHHOLDING TAXES UNDER THE LAWS OF ANY JURISDICTION, LICENSEE SHALL DEDUCT AND
WITHHOLD THE AMOUNT OF SUCH TAXES FOR THE ACCOUNT OF LICENSOR TO THE EXTENT
REQUIRED BY LAW.  AMOUNTS PAYABLE TO LICENSOR SHALL BE REDUCED BY THE AMOUNT OF
TAXES DEDUCTED AND WITHHELD, AND LICENSEE SHALL PAY THE AMOUNTS OF SUCH TAXES TO
THE PROPER GOVERNMENT AUTHORITY IN A TIMELY MANNER AND SHALL PROMPTLY TRANSMIT
TO LICENSOR AN OFFICIAL TAX CERTIFICATE OR OTHER EVIDENCE OF SUCH TAX
OBLIGATIONS TOGETHER WITH PROOF OF PAYMENT FROM THE RELEVANT GOVERNMENT
AUTHORITY OF ALL AMOUNTS DEDUCTED AND WITHHELD SUFFICIENT TO ENABLE LICENSOR TO
CLAIM SUCH PAYMENT OF TAXES.  ANY SUCH WITHHOLDING TAXES REQUIRED UNDER
APPLICABLE LAW TO BE PAID OR WITHHELD SHALL BE AN EXPENSE OF, AND BORNE SOLELY
BY, LICENSOR.  LICENSEE WILL PROVIDE LICENSOR WITH REASONABLE ASSISTANCE TO
ENABLE LICENSOR TO RECOVER SUCH TAXES AS PERMITTED BY LAW.


5.9                                 NO MULTIPLE ROYALTIES.  NO MULTIPLE
ROYALTIES UNDER SECTION 5.3 SHALL BE PAYABLE BECAUSE THE PRODUCT, ITS
MANUFACTURE, USE OR SALE IS OR SHALL BE COVERED BY MORE THAN ONE LICENSOR PATENT
RIGHT.


6.                                      PRODUCT DEVELOPMENT:   COLLABORATION
COMMITTEE


6.1                                 PRODUCT DEVELOPMENT OBLIGATIONS.  LICENSEE
SHALL HAVE CONTROL OVER DEVELOPMENT AND COMMERCIALIZATION IN THE TERRITORY OF
THE PRODUCT THROUGHOUT THE TERM.  LICENSEE (ITSELF OR THROUGH AN AFFILIATE OR
THIRD PARTY) WILL BE RESPONSIBLE FOR DETERMINING WHICH FORM(S) OF PRODUCTS TO
DEVELOP, THE DESIGN AND COMPLETION OF FORMULATION ACTIVITIES, AND PRE-CLINICAL
AND CLINICAL STUDIES IN THE TERRITORY.  LICENSEE WILL BEAR ALL THE EXPENSES FOR
PRODUCT DEVELOPMENT ACTIVITIES.


6.2                                 PRODUCT DEVELOPMENT DILIGENCE OBLIGATIONS.


6.2.1                        LICENSEE, DURING THE TERM, AGREES TO USE DILIGENT
EFFORTS TO PROCEED WITH THE DEVELOPMENT, MANUFACTURE, AND

14


--------------------------------------------------------------------------------



COMMERCIALIZATION OF PRODUCT(S) CONSISTENT WITH A FIRST COMMERCIAL SALE OF
PRODUCT ON OR BEFORE [*  *  *], EITHER BY ITSELF OR THROUGH AFFILIATE(S), THIRD
PARTIES, OR SUBLICENSEE(S).  SUBJECT TO THE OBLIGATIONS SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE AND WITH RESPECT TO THE DEVELOPMENT OF PRODUCT,
THE PARTIES ACKNOWLEDGE THAT IT IS IN THEIR MUTUAL INTEREST TO CAUSE THE FIRST
COMMERCIAL SALE OF PRODUCT TO OCCUR ON OR BEFORE [*  *  *], AND THAT THE
DEVELOPMENT TARGET DATES SET FORTH IN EXHIBIT B REFLECT THE PARTIES’ DESIRE TO
CAUSE THE FIRST COMMERCIAL SALE OF PRODUCT TO OCCUR BY THAT DATE, PROVIDED THAT
ALL OF THE ASSUMPTIONS SET FORTH IN EXHIBIT B PROVE TO BE CORRECT IN ALL
MATERIAL RESPECTS.  THE PARTIES ACKNOWLEDGE THAT THE DATES SET FORTH IN EXHIBIT
B ARE TARGET DATES, AND MAY NOT BE ACHIEVED FOR REASONS THAT INCLUDE WITHOUT
LIMITATION THE FOLLOWING:  (I) THE INACCURACY OF ANY OF THE ASSUMPTIONS SET
FORTH IN EXHIBIT B; (II) RECOMMENDATIONS OR REQUIREMENTS OF THE FDA RELATING TO
THE PRODUCT; (III) DELAYS IN THE DEVELOPMENT OF THE PRODUCT ARISING FROM ISSUES
RELATED TO INTELLECTUAL PROPERTY, SAFETY, CLINICAL TRIAL ENROLLMENT,
MANUFACTURING, OR SUPPLY.  SUBJECT TO THE QUALIFICATIONS SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE, LICENSEE ADDITIONALLY AGREES TO USE DILIGENT
EFFORTS TO MEET THE PRODUCT DEVELOPMENT TARGET DATES SET FORTH IN EXHIBIT B.


6.2.2                        THE PARTIES ACKNOWLEDGE AND AGREE THAT IN THE EVENT
THAT LICENSEE DETERMINES THAT ANY OF THE TARGET DATES SET FORTH IN EXHIBIT B IS
NOT REASONABLY ACHIEVABLE NOTWITHSTANDING LICENSEE’S COMPLIANCE WITH SECTION
6.2.1, AND THE FAILURE TO ACHIEVE SUCH TARGET DATE IS REASONABLY LIKELY TO 
DELAY THE FIRST COMMERCIAL SALE OF THE PRODUCT BEYOND [*  *  *], THEN LICENSOR
AND LICENSEE SHALL MEET AND CONFER WITH UNIVERSITY REGARDING LICENSEE’S
DEVELOPMENT PROGRAM WITH RESPECT TO THE PRODUCT, AND REQUEST THAT LICENSOR’S

--------------------------------------------------------------------------------

* * *  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

15


--------------------------------------------------------------------------------



OBLIGATION IN THE UNIVERSITY LICENSE TO CAUSE THE FIRST COMMERCIAL SALE OF THE
PRODUCT TO OCCUR ON OR BEFORE [*  *  *] BE EXTENDED FOR A PERIOD OF TIME EQUAL
TO THE DELAY IN THE FIRST COMMERCIAL SALE LIKELY TO BE CAUSED BY THE FAILURE TO
ACHIEVE SUCH TARGET DATE.  THE PARTIES ACKNOWLEDGE THAT UNIVERSITY’S DECISION
NOT TO AGREE TO ANY SUCH EXTENSION WILL REQUIRE A REASONABLE DETERMINATION ON
THE PART OF UNIVERSITY THAT LICENSEE IS NOT DILIGENTLY PURSUING THE DEVELOPMENT
OF THE PRODUCT, AND THAT A THIRD PARTY COULD DEVELOP AND COMMERCIALLY LAUNCH AN
ALTERNATIVE FORMULATION OF THE PRODUCT (INCLUDING WITHOUT LIMITATION AN
IMMEDIATE RELEASE FORMULATION) MORE RAPIDLY THAN LICENSEE.   ANY EXTENSION
BEYOND [*  *  *] OF THE DEADLINE TO CAUSE THE FIRST COMMERCIAL SALE OF THE
PRODUCT TO OCCUR UNDER THE UNIVERSITY LICENSE WILL HAVE THE EFFECT OF EXTENDING
THE [*  *  *] TARGET DATE SET FORTH ABOVE AN EQUIVALENT PERIOD OF TIME.


6.2.3                        LICENSEE ACKNOWLEDGES AND AGREES THAT IN CONNECTION
WITH ANY ASSUMPTION OR ASSIGNMENT OF THIS AGREEMENT BY UNIVERSITY, LICENSEE’S
OBLIGATIONS WITH RESPECT TO THE DEVELOPMENT AND COMMERCIALIZATION OF THE PRODUCT
IN THE TERRITORY SHALL BE AS SET FORTH IN ARTICLE 6 OF THE UNIVERSITY LICENSE,
AS SET FORTH THEREIN ON THE DATE HEREOF (OR AS AMENDED IN ACCORDANCE WITH THE
WRITTEN APPROVAL OF LICENSEE SUBSEQUENT TO THE DATE HEREOF), AND SUCH PROVISIONS
SHALL SUPERSEDE THE PROVISIONS OF SECTION 6.2.1 ABOVE.


6.2.4                        THE PARTIES FURTHER AGREE THAT IN THE EVENT THAT
THE FIRST COMMERCIAL SALE OF PRODUCT OCCURS BEFORE [*  *  *], THEN, IF REQUESTED
IN WRITING BY LICENSEE WITHIN SIX (6) MONTH FOLLOWING THE FIRST COMMERCIAL SALE
OF PRODUCT, THE TERRITORY SHALL THEREAFTER DURING THE TERM ADDITIONALLY INCLUDE
CANADA, AND THE PARTIES SHALL NEGOTIATE IN GOOD FAITH LICENSEE’S OBLIGATIONS IN
RESPECT OF THE

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

16


--------------------------------------------------------------------------------



DEVELOPMENT AND COMMERCIALIZATION OF THE PRODUCT IN CANADA, AND, IF AGREED BY
THE PARTIES, SET FORTH SUCH OBLIGATIONS IN AN AMENDMENT TO THIS AGREEMENT.


6.3                                 COLLABORATION COMMITTEE.  WITHIN THIRTY (30)
DAYS AFTER THE EFFECTIVE DATE, THE PARTIES WILL FORM A JOINT COMMITTEE (THE
“COLLABORATION COMMITTEE”), WHICH WILL MEET AT LEAST MONTHLY UNTIL THE
INITIATION OF PHASE III CLINICAL TRIALS AND, THEREAFTER, NO LESS FREQUENTLY THAN
QUARTERLY UNTIL REGULATORY APPROVAL IS OBTAINED.  THE COLLABORATION COMMITTEE
WILL BE COMPOSED OF AT LEAST TWO, BUT NOT MORE THAN FOUR, REPRESENTATIVES FROM
LICENSEE OR ITS AFFILIATES AND AT LEAST ONE, BUT NO MORE THAN THREE,
REPRESENTATIVES FROM LICENSOR.  THE CHAIRPERSON OF THE COLLABORATION COMMITTEE
WILL BE ONE OF LICENSEE’S REPRESENTATIVES.  THE COLLABORATION COMMITTEE MAY
REQUEST THAT OTHER EMPLOYEES OR CONSULTANTS OF LICENSEE OR LICENSOR OR THEIR
AFFILIATES ATTEND ITS MEETINGS TO PRESENT INFORMATION OR PARTICIPATE IN
DISCUSSIONS ON AN AD HOC BASIS AS IT DEEMS APPROPRIATE.  PARTICIPATION BY
REPRESENTATIVES OF LICENSOR IN THE COLLABORATION COMMITTEE SHALL CONSTITUTE
CONSULTING SERVICES PROVIDED BY LICENSOR TO LICENSEE.  THE COLLABORATION
COMMITTEE WILL REVIEW AND DISCUSS THE ACTIVITIES OF THE PARTIES WITH RESPECT TO
PRODUCT DEVELOPMENT, AND PLANS FOR OBTAINING REGULATORY APPROVALS, LICENSEE WILL
ALSO INFORM THE COLLABORATION COMMITTEE AT ITS MEETING OF THEN-CURRENT
COMMERCIALIZATION PLANS.  THE COLLABORATION COMMITTEE MAY MEET IN PERSON OR BY
TELEPHONE OR VIDEO CONFERENCE.  EACH PARTY WILL BEAR ITS OWN COSTS ARISING FROM
OR ASSOCIATED WITH TRAVEL FOR THE PURPOSE OF ATTENDING SUCH MEETINGS, EXCEPT
THAT LICENSOR’S ATTENDANCE AT SUCH MEETINGS MAY BE CONSIDERED CONSULTING
SERVICES FOR PURPOSES OF THE CONSULTANCY ARRANGEMENT CONTEMPLATED BY SECTION
5.6.


6.4                                 TRADEMARKS.  LICENSEE WILL DETERMINE WHICH
TRADEMARK OR TRADEMARKS WILL BE USED IN MARKETING PRODUCTS IN THE TERRITORY.


6.5                                 PATENT MARKING.  LICENSEE MUST MARK, AND
MUST REQUIRE ANY AFFILIATE OR SUBLICENSEE TO MARK, ANY AND ALL MATERIAL FORMS OF
PRODUCTS OR PACKAGING

17


--------------------------------------------------------------------------------



PERTAINING THERETO SOLD BY LICENSEE (AND/OR BY ITS AFFILIATES OR SUBLICENSEES)
IN THE TERRITORY WITH AN APPROPRIATE PATENT MARKING IDENTIFYING THE LICENSOR
PATENT RIGHTS.


6.6                                 USE OF REGULATORY DATA.  LICENSEE SHALL HAVE
THE RIGHT TO USE ANY REGULATORY DATA CONCERNING THE PRODUCT, WHICH REGULATORY
DATA IS OWNED OR CONTROLLED BY LICENSOR OR ITS AFFILIATES, AT ANY TIME AFTER THE
EFFECTIVE DATE FOR THE PURPOSE OF OBTAINING OR MAINTAINING REGULATORY APPROVAL
OF THE PRODUCT IN THE TERRITORY.  LICENSOR SHALL (I) PROVIDE TO LICENSEE ALL
CLINICAL INFORMATION IN ITS POSSESSION NOT LATER THAN TEN (10) DAYS AFTER THE
EFFECTIVE DATE, AND (II) ON A PERIODIC BASIS DURING THE TERM, BUT NOT LESS
FREQUENTLY THAN QUARTERLY, PROVIDE TO LICENSEE ANY AND ALL ADDITIONAL REGULATORY
DATA CREATED SUBSEQUENT TO THE EFFECTIVE DATE THAT IS OWNED OR CONTROLLED BY
LICENSOR OR ITS AFFILIATES.


6.7                                 LICENSEE REGULATORY DATA.  ALL REGULATORY
DATA CONCERNING PRODUCT AND CREATED BY OR ON BEHALF OF LICENSEE OR ITS
AFFILIATES PURSUANT TO THE PROGRAM SHALL BE OWNED BY LICENSEE.  NEITHER LICENSOR
NOR UNIVERSITY SHALL HAVE ANY INTEREST IN OR TO ANY SUCH REGULATORY DATA.


7.                                       COMMERCIALIZATION.


7.1                                 COMMERCIALIZATION.  LICENSEE (ITSELF OR
THROUGH AN AFFILIATE) WILL BE RESPONSIBLE FOR SALES, MARKETING AND PROMOTIONAL
ACTIVITIES FOR PRODUCTS IN THE TERRITORY AND WILL BEAR RELATED EXPENSES
(ALTHOUGH SUCH ACTIVITIES MAY BE PERFORMED THROUGH AN AFFILIATE OR THIRD PARTY).


7.2                                 COVENANT.  IN THE EVENT THAT LICENSEE OR ITS
AFFILIATE COMMERCIALIZES IN THE TERRITORY A PHARMACEUTICAL PRODUCT CONTAINING
API OTHER THAN PRODUCT, LICENSEE SHALL NOT COMMERCIALIZE, AND SHALL CAUSE ITS
AFFILIATES NOT TO COMMERCIALIZE, SUCH PRODUCT IN A WAY THAT MATERIALLY AND
ADVERSELY AFFECTS THE COMMERCIALIZATION OF PRODUCT.


7.3                                 UNAUTHORIZED SALES.  TO THE EXTENT LEGALLY
PERMISSIBLE, LICENSOR SHALL, AND SHALL CAUSE ITS AFFILIATES TO, ENSURE THAT ANY
LICENSEE OR SUBLICENSE OF THE LICENSOR PATENT RIGHTS (OR ANY ASSOCIATED FOREIGN
PATENT RIGHTS) OUTSIDE OF THE TERRITORY USES COMMERCIALLY REASONABLE EFFORTS TO
PREVENT THE

18


--------------------------------------------------------------------------------



EXPORTATION OF THE PRODUCT FROM OUTSIDE OF THE TERRITORY FOR SALE WITHIN THE
TERRITORY.  LICENSOR SHALL NOT, AND SHALL CAUSE ITS AFFILIATES NOT TO, LICENSE
ANY OF THE LICENSOR PATENT RIGHTS (OR ANY ASSOCIATED FOREIGN PATENT RIGHTS) TO
ANY THIRD PARTY OR ENTITY WHOM LICENSOR OR ONE OF ITS AFFILIATES HAS REASON TO
BELIEVE MAY EXPORT OR WHO, TO THE KNOWLEDGE OF LICENSOR OR ONE OF ITS
AFFILIATES, HAS IN THE PAST EXPORTED, OR PERMITTED THE EXPORTATION OF, THE
PRODUCT FROM OUTSIDE OF THE TERRITORY FOR SALE WITHIN THE TERRITORY (ANY SUCH
SALE, AN “UNAUTHORIZED SALE”).  LICENSOR SHALL PROMPTLY USE COMMERCIALLY
REASONABLE EFFORTS TO TAKE ANY ACTION REASONABLY AVAILABLE TO LICENSOR OR ONE OF
ITS AFFILIATES, AND SHALL WITHIN SIXTY (60) DAYS AFTER ANY UNAUTHORIZED SALE HAS
COME TO THE ATTENTION OF LICENSOR OR ONE OF ITS AFFILIATES, INITIATE ALL
COMMERCIALLY REASONABLE STEPS WHICH ARE LAWFULLY AVAILABLE TO LICENSOR IN THE
TERRITORY, TO PREVENT SUCH UNAUTHORIZED SALES.


7.4                                 CANCER PRODUCT DEVELOPMENT AND PROMOTION
ARRANGEMENT.  LICENSEE ACKNOWLEDGES THAT THIS AGREEMENT DOES NOT GRANT LICENSEE
ANY RIGHT TO IMPORT, DEVELOP, HAVE DEVELOPED, MAKE, HAVE MADE, USE, OFFER FOR
SALE AND SELL PRODUCT FOR THE CANCER INDICATIONS.  DURING THE [*  *  *]-MONTH
PERIOD BEGINNING ON THE EFFECTIVE DATE, LICENSEE AND LICENSOR AGREE TO NEGOTIATE
IN GOOD FAITH AN ARRANGEMENT WHEREBY LICENSEE WOULD DEVELOP ON LICENSOR’S BEHALF
A FORMULATION OF GABAPENTIN GR FOR THE CANCER INDICATIONS AND PROVIDE LICENSOR
WITH A SUPPLY OF SUCH GABAPENTIN GR FORMULATION FOR THE CLINICAL DEVELOPMENT OF
A CANCER PRODUCT (“PROMOTION AGREEMENT”).  ANY SUCH PROMOTION AGREEMENT SHALL BE
SUBJECT TO THE EXECUTION AND DELIVERY OF A DEFINITIVE AGREEMENT PROVIDING FOR
SUCH AN ARRANGEMENT THAT IS ACCEPTABLE TO EACH PARTY IN ITS SOLE DISCRETION.


8.                                      OWNERSHIP AND INTELLECTUAL PROPERTY


8.1                                 INTELLECTUAL PROPERTY OWNERSHIP.  SUBJECT TO
THE LICENSE GRANTED HEREIN, ALL RIGHTS, TITLE AND INTEREST IN INTELLECTUAL
PROPERTY HELD BY A PARTY TO THIS

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

19


--------------------------------------------------------------------------------



AGREEMENT PRIOR TO THE EFFECTIVE DATE SHALL CONTINUE TO BE OWNED BY SUCH PARTY. 
ALL INTELLECTUAL PROPERTY (I) RELATING TO PRODUCT DEVELOPED OR FUNDED BY
LICENSEE AND ITS AFFILIATES OR DEVELOPED BY LICENSOR PURSUANT TO ITS CONSULTING
SERVICES UNDER SECTION 5.6, SHALL BE AND REMAIN THE PROPERTY OF LICENSEE.  ALL
INTELLECTUAL PROPERTY RELATING TO DRUG DELIVERY OR GASTRIC RETENTION IN
CONNECTION WITH, OR COMPOSITIONS OR USES OF, LICENSEE’S GABAPENTIN GR IN
NON-NOCICEPTIVE PAIN SHALL BE OWNED BY LICENSEE.


8.2                                 PATENT PROSECUTION.  AS BETWEEN THE PARTIES,
LICENSOR SHALL BE RESPONSIBLE FOR ENSURING THE PROSECUTION AND MAINTENANCE OF
PATENTS WITHIN THE LICENSOR PATENT RIGHTS.  EACH PARTY SHALL BE RESPONSIBLE FOR
THE FULL COSTS OF AND RESPONSIBILITY FOR PREPARING, FILING AND PROSECUTING, IN
ITS SOLE DISCRETION, PATENT APPLICATIONS FOR INVENTIONS OWNED BY IT AS PROVIDED
HEREIN.


8.3                                 TRADEMARKS. LICENSOR WILL HAVE NO INTEREST
IN ANY TRADEMARKS USED IN COMMERCIALIZING THE PRODUCT IN THE TERRITORY.


8.4                                 COOPERATION.  EACH PARTY WILL COOPERATE, AND
WILL CAUSE ITS EMPLOYEES, CONSULTANTS AND SUBCONTRACTORS TO COOPERATE, WITH ALL
REASONABLE REQUESTS OF THE OTHER PARTY FOR ASSISTANCE IN PREPARATION AND
PROSECUTION AND MAINTENANCE OF ANY APPLICATIONS FOR PATENT AND ANY PATENT
ISSUING THEREFROM.  EACH PARTY WILL SIGN DOCUMENTS TO VEST OR MAINTAIN TITLE TO
PATENTS IN THE OWNER DETERMINED IN ACCORDANCE WITH THIS ARTICLE 8.


8.5                                 LICENSED PATENTS.  LICENSOR SHALL ENSURE
THAT (I) ALL PATENTS WITHIN THE LICENSOR PATENT RIGHTS ARE MAINTAINED, AND THE
FEES REQUIRED FOR SUCH PURPOSE BY THE US PATENT AND TRADEMARK OFFICE ARE
PROMPTLY AND TIMELY PAID, AND (II) SUCH PATENT EXTENSIONS OR RESTORATIONS OF
PATENT TERMS AS MAY BECOME AVAILABLE FROM TIME TO TIME REGARDING PATENTS WITHIN
THE LICENSOR PATENT RIGHTS ARE OBTAINED.  LICENSOR WILL KEEP LICENSEE FULLY
INFORMED OF ALL PROSECUTIONS AND OTHER ACTIONS PURSUANT TO THIS ARTICLE 8,
INCLUDING BY PROMPTLY SUBMITTING TO LICENSEE COPIES OF ALL OFFICIAL ACTIONS AND
RESPONSES THERETO.  LICENSEE SHALL HAVE REASONABLE OPPORTUNITIES TO PROVIDE
COMMENTS TO LICENSOR OR UNIVERSITY, AS APPLICABLE.  LICENSOR SHALL

20


--------------------------------------------------------------------------------



CONSIDER IN GOOD FAITH ANY SUCH COMMENTS.  UNIVERSITY SHALL HAVE NO OBLIGATION
TO ACCEPT SUCH COMMENTS, WITH RESPECT TO THE PREPARATION, FILING, AND
PROSECUTION OF THE PATENTS AND PATENT APPLICATIONS CONTAINED IN THE LICENSOR
PATENT RIGHTS.


9.                                      INFRINGEMENT BY OR CLAIMS AGAINST THIRD
PARTIES


9.1                                 NOTICES.  EACH PARTY WILL ADVISE THE OTHER
PROMPTLY UPON ITS BECOMING AWARE OF:  (A) ANY UNLICENSED ACTIVITIES WHICH SUCH
PARTY BELIEVES MAY BE AN ACTUAL OR IMPENDING INFRINGEMENT IN THE TERRITORY OF
ANY PATENT OR OTHER PROPRIETARY RIGHT OWNED OR APPLIED FOR BY IT OR THE OTHER
PARTY AND RELATED TO THE PRODUCT OR THE DEVELOPMENT, MANUFACTURE, USE,
IMPORTATION, OR SALE THEREOF; (B) ANY ATTACK ON OR APPEAL OF THE GRANT OF ANY
PATENT OWNED OR APPLIED FOR BY IT OR THE OTHER PARTY IN THE TERRITORY AND
RELATED TO THE PRODUCT OR THE DEVELOPMENT, MANUFACTURE, USE OR SALE THEREOF; (C)
ANY APPLICATION FOR PATENT BY, OR THE GRANT OF A PATENT TO, A THIRD PARTY IN THE
TERRITORY IN RESPECT OF RIGHTS WHICH MAY BE RELATED TO THE PRODUCT SO AS TO
POTENTIALLY AFFECT THE DEVELOPMENT, MANUFACTURE, USE, IMPORTATION, OR SALE
THEREFORE OR WHICH MAY CLAIM THE SAME SUBJECT MATTER AS OR CONFLICT WITH ANY
PATENT OWNED OR APPLIED FOR BY IT OR THE OTHER PARTY AND RELATED TO THE PRODUCT
OR THE DEVELOPMENT, MANUFACTURE, USE, IMPORTATION OR SALE THEREOF.


9.2                                 CONTROL OF ACTIONS.


9.2.1                        IN THE EVENT OF AN ALLEGED INFRINGEMENT OR PATENT
INVALIDITY ACTION CONCERNING ANY OF THE LICENSOR PATENT RIGHTS, THE PARTIES
SHALL MEET TO DISCUSS IN GOOD FAITH AN APPROPRIATE COURSE OF ACTION TO DEFEND
THE INTELLECTUAL PROPERTY AND TO PREVENT ANY INFRINGEMENT OF THESE RIGHTS.  
LICENSOR AND LICENSEE SHALL THEN MEET WITH UNIVERSITY TO DISCUSS SAME AND
ATTEMPT TO SECURE THE UNIVERSITY’S AGREEMENT TO THE PARTIES CHOSEN COURSE OF
ACTION.  AS BETWEEN LICENSOR AND LICENSEE, LICENSEE SHALL HAVE THE FIRST RIGHT,
BUT NOT THE OBLIGATION, TO PROSECUTE ALLEGED INFRINGEMENT ACTIONS AGAINST THIRD
PARTIES AND DEFEND AGAINST INFRINGEMENT OR PATENT INVALIDITY ACTIONS AGAINST THE
PARTIES OR UNIVERSITY.  THE PARTIES ACKNOWLEDGE

21


--------------------------------------------------------------------------------



THAT BEFORE LICENSEE MAY COMMENCE AN INFRINGEMENT ACTION OR DEFEND AGAINST A
DECLARATORY JUDGMENT ACTION, COUNTERCLAIM OR AFFIRMATIVE DEFENSE ALLEGING
NON-INFRINGEMENT OR INVALIDITY OF THE LICENSOR PATENT RIGHTS, UNIVERSITY MUST
FIRST GRANT ITS PERMISSION TO INITIATE SUCH AN ACTION.  PURSUANT TO THE CONSENT
AND ACKNOWLEDGEMENT: UNIVERSITY HAS AGREED, WITH RESPECT TO ANY SUCH SUIT,
(I) NOT TO UNREASONABLY WITHHOLD, DELAY OR CONDITION ITS PERMISSION TO INITIATE
OR SETTLE SUCH AN ACTION AND (II) IN ANY ACTION AS TO WHICH UNIVERSITY’S CONSENT
IS GRANTED TO PERMIT LICENSEE TO JOIN THE UNIVERSITY IN SUCH SUIT.  SHOULD
UNIVERSITY BE MADE A PARTY TO ANY SUCH SUIT WHICH LICENSEE ELECTS TO INITIATE OR
DEFEND ON BEHALF OF THE UNIVERSITY (BUT NOT ANY SUCH SUIT WHICH UNIVERSITY
ELECTS TO INITIATE OR DEFEND), LICENSEE MUST REIMBURSE UNIVERSITY FOR ANY
REASONABLE COSTS, EXPENSES, OR FEES THAT UNIVERSITY INCURS AS A RESULT OF SUCH
SUIT, INCLUDING ANY AND ALL COSTS INCURRED BY UNIVERSITY IN OPPOSING ANY SUCH
MOTION OR OTHER ACTION.  IF REQUESTED BY UNIVERSITY, LICENSEE SHALL ADVANCE SUCH
COSTS ON A MONTHLY BASIS.  UPON LICENSEE’S PAYMENT OF ALL COSTS INCURRED BY
UNIVERSITY AS A RESULT OF LICENSEE’S JOINDER MOTION OR OTHER ACTION, THESE
ACTIONS BY LICENSEE WILL NOT BE CONSIDERED A DEFAULT IN THE PERFORMANCE OF ANY
MATERIAL OBLIGATION UNDER THIS AGREEMENT.  IN ALL CASES, LICENSEE WILL KEEP
UNIVERSITY AND LICENSOR REASONABLY APPRISED OF THE STATUS AND PROGRESS, AND WILL
COLLABORATE WITH RESPECT TO THE PROSECUTION OR DEFENSE, OF ANY LITIGATION
PROSECUTED OR DEFENDED BY LICENSEE.  THE UNIVERSITY MAY, AT ITS OWN EXPENSE,
RETAIN SEPARATE COUNSEL TO PARTICIPATE IN ANY SUCH ACTION OR PROCEEDING IN WHICH
IT IS OR IS REASONABLY LIKELY TO BECOME A PARTY SO THAT IT CAN CONTROL ITS OWN
PROSECUTION OR DEFENSE, BUT THE UNIVERSITY SHALL STILL BE OBLIGATED TO
COLLABORATE, AS APPROPRIATE, WITH LICENSEE AND LICENSOR.  LICENSOR AND LICENSEE
EACH AGREE THAT IT WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
UNIVERSITY,

22


--------------------------------------------------------------------------------



SETTLE, COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT IN ANY ACTION OR
PROCEEDING RELATED TO THE MATTERS CONTEMPLATED IN THIS SECTION.


9.2.2                        IN ANY ACTION COMMENCED OR DEFENDED PURSUANT TO
SECTION 9.2.1 BY LICENSEE, THE EXPENSES OF LICENSEE, INCLUDING COSTS, FEES,
ATTORNEY FEES, AND DISBURSEMENTS, MUST BE PAID BY LICENSEE.  ANY RECOVERY MADE
BY LICENSEE FROM SUCH ACTION, THROUGH COURT JUDGMENT OR SETTLEMENT, MAY FIRST BE
APPLIED TO REIMBURSE LICENSEE FOR ITS LITIGATION EXPENSES WITH RESPECT TO ALL
SUCH ACTIONS; [*  *  *] PERCENT [*  *  *] OF ANY REMAINING RECOVERIES SHALL BE
PAID TO LICENSOR.


10.                               INFRINGEMENT OF THIRD PARTY RIGHTS


10.1                           THIRD PARTY CLAIMS.  IN THE EVENT OF A JUDGMENT
IN ANY SUIT IN WHICH A THIRD PARTY ASSERTS PATENT RIGHTS COVERING THE USE OF API
FOR MENOPAUSE INDICATIONS, WHICH JUDGMENT REQUIRES LICENSEE TO PAY DAMAGES OR A
ROYALTY IN RESPECT OF THE PRODUCT TO SUCH THIRD PARTY OR IN THE EVENT OF A
SETTLEMENT OF SUCH SUIT OR THREATENED SUIT CONSENTED TO BY LICENSOR (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD) REQUIRING DAMAGES OR ROYALTY
PAYMENTS TO BE MADE IN RESPECT OF THE PRODUCT, THE PAYMENTS THEREAFTER DUE TO
LICENSOR PURSUANT TO SECTIONS 5.2, 5.3, 5.4, 5.5 AND 5.6 SHALL BE REDUCED BY AN
AMOUNT EQUAL TO NO GREATER THAN [*  *  *] PERCENT [*  *  *] OF THE FULL AMOUNTS
DUE UNDER SECTIONS 5.2, 5.3, 5.4, 5.5 AND 5.6, AS APPLICABLE, UNTIL THE
CUMULATIVE AMOUNT OF SUCH REDUCTIONS EQUALS THE FULL AMOUNT OF SUCH DAMAGES OR
ROYALTIES ACTUALLY PAID BY LICENSEE TO SUCH THIRD PARTY; PROVIDED, HOWEVER, THIS
SECTION 10.1 SHALL NOT APPLY WITH RESPECT TO THIRD PARTY PATENT RIGHTS UNLESS
THE USE OF PRODUCT FOR MENOPAUSE INDICATIONS, AS OPPOSED TO ANY OTHER
INDICATION, IS A NECESSARY ELEMENT OF THE INFRINGEMENT OF SUCH PATENT RIGHTS;
AND PROVIDED FURTHER, THAT LICENSOR SHALL NOT BE REQUIRED TO RETURN, OR FOREGO
PAYMENT OF,

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

23


--------------------------------------------------------------------------------



AMOUNTS PREVIOUSLY ACCRUED OR ANY OF THE PAYMENTS PREVIOUSLY MADE BY LICENSEE TO
LICENSOR.


11.                               REPRESENTATIONS AND WARRANTIES


11.1                           REPRESENTATIONS AND WARRANTIES OF BOTH PARTIES. 
LICENSOR AND LICENSEE EACH HEREBY REPRESENTS AND WARRANTS TO THE OTHER, AS OF
THE EFFECTIVE DATE AS FOLLOWS:


11.1.1                  IT IS A CORPORATION, DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION AND
HAS ALL REQUISITE POWER AND AUTHORITY, CORPORATE OR OTHERWISE, TO CONDUCT ITS
BUSINESS AS NOW BEING CONDUCTED, TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO
EXECUTE, DELIVER AND PERFORM THIS AGREEMENT.


11.1.2                  NEITHER IT, NOR ANY OF ITS EMPLOYEES OR CONSULTANTS WHO
SHALL BE UNDERTAKING ANY ACTIVITIES RELATED TO THIS AGREEMENT OR THE SUBJECT
MATTER THEREOF, HAS BEEN DEBARRED OR IS THE SUBJECT OF DEBARMENT OR OTHER
DISCIPLINARY PROCEEDINGS BY THE FDA OR ANY REGULATORY AUTHORITY IN THE
TERRITORY.


11.1.3                  NO CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF, OR
REGISTRATION, DECLARATION OR FILING WITH, ANY GOVERNMENTAL AGENCY IS REQUIRED TO
BE OBTAINED OR MADE BY OR WITH RESPECT TO SUCH PARTY IN CONNECTION WITH ITS
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT.


11.1.4                  THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY CORPORATE ACTION AND STOCKHOLDER ACTION AND WILL NOT (I) VIOLATE
ANY APPLICABLE LAWS OR REGULATIONS OR (II) RESULT IN A BREACH OF OR CONSTITUTE A
DEFAULT UNDER ANY MATERIAL AGREEMENT, MORTGAGE, LEASE, LICENSE, PERMIT OR OTHER
INSTRUMENT OR OBLIGATION TO WHICH IT IS A PARTY OR BY WHICH IT OR ITS PROPERTIES
MAY BE BOUND OR AFFECTED; PROVIDED, HOWEVER, THAT THE PARTIES ACKNOWLEDGE THAT
TERMS OF THIS AGREEMENT, WITH RESPECT TO ANY

24


--------------------------------------------------------------------------------



SUBLICENSE OF THE LICENSED PATENT ARE SUBJECT TO THE APPROVAL OF UNIVERSITY.


11.1.5                  THIS AGREEMENT IS A LEGAL, VALID AND BINDING OBLIGATION
OF SUCH PARTY, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS AND
CONDITIONS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, MORATORIUM, REORGANIZATION OR SIMILAR LAWS, FROM TIME TO
TIME IN EFFECT, AFFECTING CREDITORS’ RIGHTS GENERALLY AND GENERAL PRINCIPLES OF
EQUITY.


11.1.6                  IT IS NOT UNDER ANY OBLIGATION TO ANY THIRD PARTY,
CONTRACTUAL OR OTHERWISE, THAT CONFLICTS WITH THE TERMS OF THIS AGREEMENT OR
THAT LIMITS THE RIGHTS OF SUCH PARTY TO FULFILL ITS OBLIGATIONS HEREUNDER.


11.2                           REPRESENTATIONS AND WARRANTIES OF LICENSOR. 
LICENSOR HEREBY REPRESENTS AND WARRANTS TO LICENSEE, AS OF THE EXECUTION DATE OF
THIS AGREEMENT, AS FOLLOWS:


11.2.1                  LICENSOR OWNS OR HAS (AND WILL FOR THE TERM OF ANY SUCH
GRANT HEREUNDER MAINTAIN) THE LAWFUL RIGHT TO GRANT THE LICENSE RIGHTS GRANTED
HEREIN.


11.2.2                  TO LICENSOR’S KNOWLEDGE, THE USE OF ANY RIGHT IN THE
LICENSOR PATENT RIGHTS GRANTED HEREUNDER DOES NOT INFRINGE ANY RIGHT OF A THIRD
PARTY.


11.2.3                  LICENSOR HAS NOT RECEIVED ANY NOTICE OR OTHER
COMMUNICATION, WRITTEN OR ORAL, FROM UNIVERSITY REGARDING ANY BREACH BY LICENSOR
OF ITS OBLIGATIONS UNDER THE UNIVERSITY LICENSE.


11.2.4                  LICENSOR HAS PROVIDED LICENSEE WITH A COMPLETE, CURRENT,
AND ACCURATE COPY OF THE UNIVERSITY LICENSE SUBJECT ONLY TO REDACTION OF CERTAIN
FINANCIAL TERMS RELATED TO LICENSOR’S PAYMENT OF AN INITIAL LICENSE FEE TO
UNIVERSITY SET FORTH IN SECTION 8.1 THEREOF.  LICENSOR HAS ALSO PROVIDED
LICENSEE WITH COPIES OF ALL AMENDMENTS AND MODIFICATIONS TO THE UNIVERSITY
LICENSE AND WILL PROVIDE TO LICENSEE SUCH FUTURE AMENDMENTS AND MODIFICATIONS TO
THE UNIVERSITY LICENSE AS ARE ENTERED INTO DURING THE TERM.

25


--------------------------------------------------------------------------------



LICENSOR HAS PROVIDED LICENSEE WITH TRUE AND COMPLETE COPIES OF ALL MATERIAL
CORRESPONDENCE BETWEEN LICENSOR AND UNIVERSITY CONCERNING THE UNIVERSITY LICENSE
RECEIVED OR SENT BY LICENSOR SUBSEQUENT TO THE INITIAL EXECUTION OF THE
UNIVERSITY LICENSE.


11.2.5                  LICENSOR HAS CARRIED OUT ALL REQUIREMENTS UNDER THE
UNIVERSITY LICENSE THAT ARE NECESSARY TO ENABLE IT TO VALIDLY GRANT SUBLICENSES
TO LICENSEE PURSUANT TO THE TERMS THEREOF, AND THAT THERE ARE NO OTHER
REQUIREMENTS NECESSARY TO ENABLE LICENSOR TO VALIDLY GRANT SUBLICENSES UNDER THE
UNIVERSITY LICENSE.


11.2.6                  SUBJECT TO SUCH RIGHTS AS THE UNIVERSITY MAY HAVE
GRANTED TO THIRD PARTIES IN THE LICENSED PATENT WITH RESPECT TO PRODUCTS NOT
CONTAINING API, NO THIRD PARTY OTHER THAN UNIVERSITY HAS ANY RIGHTS, TITLE OR
INTEREST IN OR TO THE LICENSOR PATENT RIGHTS.


11.2.7                  LICENSOR HAS RECEIVED NO NOTICE OF DEFAULT UNDER THE
UNIVERSITY LICENSE AND LICENSOR IS NOT IN DEFAULT AND THERE ARE NO CIRCUMSTANCES
EXISTING AS OF THE EFFECTIVE DATE WHICH CONSTITUTE A DEFAULT UNDER THE
UNIVERSITY LICENSE.


11.2.8                  THE UNIVERSITY LICENSE IS A LEGAL, VALID AND BINDING
AGREEMENT, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS EXCEPT AS ENFORCEABILITY MAY
BE LIMITED BY BANKRUPTCY, FRAUDULENT CONVEYANCE, INSOLVENCY, REORGANIZATION,
MORATORIUM AND OTHER LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHT GENERALLY
AND BY GENERAL EQUITABLE PRINCIPLES.


11.2.9                  OTHER THAN THE UNIVERSITY LICENSE, LICENSOR IS NOT A
PARTY TO ANY MATERIAL AGREEMENT, CONTRACT OR COMMITMENT PERTAINING TO THE
PRODUCT IN THE TERRITORY.


11.3                           MUTUAL LIMITATIONS ON WARRANTIES.  OTHER THAN THE
REPRESENTATIONS AND WARRANTIES MADE BY THE PARTIES PURSUANT TO SECTION 11, THE
PARTIES DISCLAIM ANY AND ALL OTHER WARRANTIES WHETHER EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY
OR FITNESS FOR A

26


--------------------------------------------------------------------------------



PARTICULAR PURPOSE OR ANY WARRANTY ARISING FROM COURSE OF DEALING OR USAGE OF
TRADE.


12.                               COVENANTS


12.1                           COVENANTS OF THE PARTIES.


12.1.1                  THROUGHOUT THE TERM, LICENSOR AND LICENSEE WILL COMPLY
IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS CONCERNING THE DEVELOPMENT,
MANUFACTURE, USE AND SALE OF THE PRODUCTS.


12.1.2                  EACH OF LICENSOR AND LICENSEE WILL PROMPTLY ADVISE THE
OTHER IF IT BECOMES AWARE OF ANY INFORMATION WHICH RELATES TO FATAL, LIFE
THREATENING OR OTHER SERIOUS ADVERSE EVENTS ASSOCIATED WITH PRODUCT (“ADVERSE
EVENT INFORMATION”).  EACH PARTY SHALL ADVISE THE OTHER PARTY OF SUCH ADVERSE
EVENT INFORMATION BY TELEPHONE, TELEX OR OTHER INSTANTANEOUS METHOD OF
COMMUNICATION AND SHALL WITHIN FIFTEEN (15) DAYS THEREAFTER PROVIDE WRITTEN
CONFIRMATION OF SUCH ADVERSE EVENT INFORMATION.


12.1.3                  NONCOMPETITION.  DURING THE TERM, NEITHER LICENSOR NOR
ANY OF ITS AFFILIATES SHALL, WHETHER FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OR
BENEFIT OF ANY THIRD PARTY, DEVELOP, OFFER FOR SALE, SELL, DISTRIBUTE OR
OTHERWISE COMMERCIALIZE IN THE TERRITORY ANY PRODUCT, INCLUDING BUT NOT LIMITED
TO PHARMANOVA PRODUCT, THAT INCLUDES THE API (INCLUDING WITHOUT LIMITATION BY
LICENSING INTELLECTUAL PROPERTY RIGHTS TO A THIRD PARTY FOR THE PURPOSE OF
DEVELOPING, OFFERING FOR SALE, DISTRIBUTING, OR OTHERWISE COMMERCIALIZING A
PRODUCT THAT INCLUDES THE API IN THE TERRITORY), OTHER THAN PURSUANT TO ANY
PROMOTION AGREEMENT ENTERED INTO PURSUANT TO SECTION 7.3.


12.1.4                  COVENANT NOT TO SUE.  ON ITS OWN BEHALF, AND ON BEHALF
OF ITS AFFILIATES, LICENSOR COVENANTS AND AGREES THAT WITH RESPECT TO ANY
APPLICABLE PATENTS (AS DEFINED BELOW) IT WILL NOT SUE OR OTHERWISE BRING ANY
PROCEEDING OR ENFORCEMENT PROCEDURE AGAINST LICENSEE OR ITS AFFILIATES FOR
INFRINGEMENT BASED ON THE MANUFACTURE, USE, SALE, OFFER FOR SALE OR IMPORT OF
ANY PRODUCT IN THE TERRITORY DURING

27


--------------------------------------------------------------------------------



THE TERM PROVIDED THAT (I) SUCH PRODUCT WAS MADE OR SOLD BY LICENSEE, ITS
AFFILIATES OR SUBLICENSEES UNDER THE LICENSE RIGHTS GRANTED HEREIN AND (II) ALL
APPLICABLE ACCRUED ROYALTIES HEREUNDER WHICH ARE NOT DISPUTED BY LICENSEE HAVE
BEEN TIMELY PAID.  NOTHING IN THIS SECTION 12.4.1 SHALL LIMIT LICENSOR’S RIGHTS
OR REMEDIES UNDER THIS AGREEMENT.

12.1.4.1                      NOTHING IN THIS SECTION 12.1.4 SHALL AFFECT
LICENSOR’S RIGHTS AGAINST ANY PERSON OR ENTITY OTHER THAN LICENSEE OR ITS
AFFILIATES OR SUBLICENSEES.

12.1.4.2                      FOR PURPOSES OF THIS SECTION 12.1.4,  “APPLICABLE
PATENTS” MEANS ALL PATENT RIGHTS  (I) WHICH AS OF THE EFFECTIVE DATE ARE OWNED
OR CONTROLLED BY LICENSOR OR ANY OF ITS AFFILIATES, (II) WHICH AS OF THE
EFFECTIVE DATE LICENSOR OR ANY OF ITS AFFILIATES HAS THE RIGHT TO ENFORCE; OR
(III) WHICH COVER THE MANUFACTURE, USE, SALE, OFFER FOR SALE OR IMPORT OF API
FOR MENOPAUSE INDICATIONS AND WHICH LICENSOR OR ANY OF ITS AFFILIATES OWN OR
CONTROL OR HAVE THE RIGHT TO ENFORCE AT ANY TIME FOLLOWING THE EFFECTIVE DATE.


12.1.5                  FURTHER ASSURANCES.  THE PARTIES WILL EXECUTE AND
DELIVER ANY FURTHER OR ADDITIONAL INSTRUMENTS OR DOCUMENTS AND PERFORM ANY ACTS
WHICH MAY BE REASONABLY NECESSARY IN ORDER TO EFFECTUATE AND CARRY OUT THE
PURPOSES OF THIS AGREEMENT.


12.1.6                  DURING THE TERM, LICENSOR SHALL NOT (I) AMEND SO AS TO
ALTER OR IMPAIR LICENSEE’S RIGHT IN THE LICENSOR PATENT RIGHTS GRANTED
HEREUNDER, ALTER LICENSEE’S OBLIGATIONS HEREUNDER, OR ADVERSELY AFFECT THE
ANTICIPATED BENEFITS TO LICENSEE HEREUNDER (II) TERMINATE, OR (III) CAUSE TO BE
TERMINATED, THE UNIVERSITY LICENSE WITHOUT THE PRIOR WRITTEN CONSENT OF
LICENSEE, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.

28


--------------------------------------------------------------------------------



12.1.7                  LICENSOR SHALL NOT EXERCISE OR FAIL TO EXERCISE ANY OF
LICENSOR’S MATERIAL RIGHTS OR OBLIGATIONS UNDER THE UNIVERSITY LICENSE TO THE
EXTENT SUCH EXERCISE OR FAILURE TO EXERCISE WOULD MATERIALLY ALTER THE
OBLIGATIONS OR ANTICIPATED BENEFITS OF LICENSEE UNDER THIS AGREEMENT, WITHOUT
THE PRIOR WRITTEN CONSENT OF LICENSEE, SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD.


12.1.8                  LICENSOR WILL COMPLY WITH ALL OBLIGATIONS AND DUTIES
UNDER THE UNIVERSITY LICENSE (INCLUDING ANY PROVISIONS NECESSARY TO MAINTAIN IN
EFFECT ANY RIGHTS GRANTED TO LICENSEE HEREUNDER AND, IF APPLICABLE, THE
EXCLUSIVE NATURE OF SUCH RIGHTS, INCLUDING THE PRESERVATION OF LICENSEE’S RIGHTS
HEREUNDER IN THE EVENT THAT LICENSOR SHALL BREACH OR DEFAULT ON ITS OBLIGATIONS
UNDER THE UNIVERSITY LICENSE) TO THE EXTENT A FAILURE TO DO SO WOULD HAVE OR
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
OBLIGATIONS OR ANTICIPATED BENEFITS OF LICENSEE UNDER THIS AGREEMENT.


12.1.9                  IF LICENSOR SHOULD AT ANY TIME BREACH OR DEFAULT ON THE
UNIVERSITY LICENSE OR BECOME UNABLE TO TIMELY PERFORM ITS OBLIGATIONS
THEREUNDER, OR RECEIVE NOTICE THAT IT MAY BE, IS OR IS DEEMED TO BE IN BREACH OR
DEFAULT OF THE UNIVERSITY LICENSE OR HAS OTHERWISE GIVEN RISE TO A RIGHT ON THE
PART OF THE UNIVERSITY TO TERMINATE LICENSOR’S LICENSE IN WHOLE OR IN PART,
LICENSOR SHALL IMMEDIATELY NOTIFY LICENSEE, AND, IF LICENSEE REASONABLY
BELIEVES, FOLLOWING CONSULTATION WITH LICENSOR, THAT LICENSOR WILL NOT BE ABLE
TO CURE SUCH BREACH OR DEFAULT WITHIN THE APPLICABLE NOTICE PERIOD, LICENSEE
SHALL BE PERMITTED TO ATTEMPT TO CURE SUCH BREACH OR DEFAULT ON BEHALF OF
LICENSOR IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE UNIVERSITY LICENSE,
OR TO OTHERWISE ATTEMPT TO RESOLVE SUCH BREACH OR DEFAULT JOINTLY WITH LICENSOR
AND UNIVERSITY.

29


--------------------------------------------------------------------------------



13.                               CONFIDENTIAL INFORMATION


13.1                           CONFIDENTIALITY.


13.1.1                  EACH PARTY AGREES THAT DURING THE TERM AND AT ALL TIMES
THEREAFTER, IT SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO KEEP, AND CAUSE
ITS AFFILIATES AND SUBLICENSEES, IF ANY, TO KEEP CONFIDENTIAL ALL CONFIDENTIAL
INFORMATION OF THE OTHER PARTY, AND NEITHER PARTY NOR ANY OF ITS AFFILIATES OR
SUBLICENSEES, IF ANY, WILL USE OR DISCLOSE THE CONFIDENTIAL INFORMATION OF THE
OTHER PARTY EXCEPT AS EXPRESSLY PERMITTED IN THIS AGREEMENT.  ALL INFORMATION
DISCLOSED PURSUANT TO THE CONFIDENTIALITY AGREEMENT WILL BE DEEMED CONFIDENTIAL
INFORMATION OF THE DISCLOSING PARTY WITHIN THE MEANING OF THIS AGREEMENT AND
SUBJECT TO THE TERMS HEREOF.  NOTWITHSTANDING THE FOREGOING THE PARTY RECEIVING
CONFIDENTIAL INFORMATION OF THE OTHER PARTY MAY (I) DISCLOSE IT TO GOVERNMENT
AGENCIES AND OTHERS WHERE SUCH INFORMATION MAY BE REQUIRED TO BE INCLUDED IN
PATENT APPLICATIONS OR REGULATORY FILINGS PERMITTED UNDER THE TERMS OF THIS
AGREEMENT; (II) PROVIDE IT TO THIRD PARTIES UNDER AGREEMENTS INCLUDING
CONFIDENTIALITY PROVISIONS SUBSTANTIALLY EQUIVALENT TO THOSE IN THIS AGREEMENT
FOR CONSULTING, MARKET RESEARCH, MANUFACTURING, DEVELOPMENT, AND PRECLINICAL AND
CLINICAL TESTING WITH RESPECT TO THE PRODUCTS AND SIMILAR ACTIVITIES UNDER THE
PROGRAM; OR (III) PUBLISH IT IF AND TO THE EXTENT SUCH PUBLICATION HAS BEEN
APPROVED IN WRITING BY THE DISCLOSING PARTY.  IN EACH OF THE FOREGOING CASES,
THE RECEIVING PARTY WILL USE DILIGENT EFFORTS TO LIMIT THE DISCLOSURE AND
MAINTAIN CONFIDENTIALITY TO THE EXTENT POSSIBLE.


13.1.2                  THE FACT THAT A PARTICULAR ITEM OF INFORMATION IS NOT OR
HAS CEASED TO BE CONFIDENTIAL INFORMATION BY VIRTUE OF ONE OR MORE OF THE
EXCLUSIONS SPECIFIED IN THE DEFINITION OF CONFIDENTIAL INFORMATION SET FORTH IN
SECTION 2.9 (THE “EXCLUDED ITEM”) SHALL NOT RELIEVE THE PARTY WHO OBTAINED OR
RECEIVED THE EXCLUDED ITEM FROM THAT

30


--------------------------------------------------------------------------------



PARTY’S OBLIGATION OF CONFIDENTIALITY AND NON-USE (A) AS TO ANY OTHER ITEM OF
CONFIDENTIAL INFORMATION OF THE OTHER PARTY OR (B) AS TO THE RELATIONSHIP OF THE
EXCLUDED ITEM TO ANY OTHER ITEM OF CONFIDENTIAL INFORMATION OF THE OTHER PARTY.


13.1.3                  EACH PARTY HEREBY ACKNOWLEDGES THAT THE CONFIDENTIAL
INFORMATION OF THE OTHER PARTY IS HIGHLY VALUABLE, PROPRIETARY AND CONFIDENTIAL
AND THAT ANY DISCLOSURE TO ANY OFFICER, EMPLOYEE, OR AGENT OF SUCH PARTY OR ANY
OF ITS AFFILIATES WILL BE MADE ONLY TO THE EXTENT NECESSARY TO CARRY OUT ITS
RESPONSIBILITIES UNDER THIS AGREEMENT AND ONLY IF SUCH OFFICER, EMPLOYEE OR
AGENT IS INFORMED OF THE CONFIDENTIAL NATURE THEREOF AND SHALL HAVE AGREED TO
HOLD SUCH INFORMATION IN CONFIDENCE UNDER CONFIDENTIALITY PROVISIONS AT LEAST AS
STRINGENT AS THOSE PROVIDED IN THIS AGREEMENT.


13.1.4                  THE PARTIES AGREE THAT THE OBLIGATIONS OF THIS SECTION
13 ARE NECESSARY AND REASONABLE IN ORDER TO PROTECT THE PARTIES’ RESPECTIVE
BUSINESSES, AND THAT MONETARY DAMAGES ALONE MAY BE INADEQUATE TO COMPENSATE A
PARTY FOR ANY BREACH BY THE OTHER PARTY OF ITS COVENANTS AND AGREEMENTS SET
FORTH HEREIN.  THE PARTIES AGREE THAT ANY BREACH OR THREATENED BREACH OF THIS
SECTION 13 MAY CAUSE IRREPARABLE INJURY TO THE INJURED PARTY FOR WHICH DAMAGES
MAY NOT BE AN ADEQUATE REMEDY AND THAT, IN ADDITION TO ANY OTHER REMEDIES THAT
MAY BE AVAILABLE, IN LAW AND EQUITY OR OTHERWISE, SUCH PARTY WILL BE ENTITLED TO
SEEK EQUITABLE RELIEF AGAINST THE BREACH OR THREATENED BREACH OF THE PROVISIONS
OF THIS SECTION 13.


13.1.5                  FOLLOWING TERMINATION OF THIS AGREEMENT FOR ANY REASON
AND AT THE REQUEST OF THE OTHER AND EXCEPT AS PROVIDED TO THE CONTRARY HEREIN,
EACH PARTY WILL DESTROY ALL PHYSICAL RECORDS OR EMBODIMENTS OF CONFIDENTIAL
INFORMATION OF THE OTHER PARTY OR RETURN SUCH INFORMATION TO THE OTHER PARTY, AT
THE RETURNING PARTY’S EXPENSE, AND A SENIOR OFFICER OF SUCH PARTY SHALL CERTIFY
TO THE OTHER PARTY THAT ALL SUCH ITEMS HAVE BEEN SO RETURNED OR DESTROYED;
PROVIDED, HOWEVER,

31


--------------------------------------------------------------------------------



THAT EACH PARTY WILL BE ENTITLED TO MAINTAIN ONE COPY OF THE CONFIDENTIAL
INFORMATION OF THE OTHER PARTY SOLELY FOR THE PURPOSE OF MONITORING ITS
CONTINUING OBLIGATIONS HEREUNDER.


13.2                           DISCLOSURE TO INVESTORS; PUBLIC ANNOUNCEMENTS. 
THE PARTIES HAVE AGREED ON AN INITIAL PRESS RELEASE OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT (THE “INITIAL PRESS RELEASE”).  THE INITIAL PRESS
RELEASE MAY BE ISSUED OR USED BY EACH OR ANY PARTY INDIVIDUALLY OR BY THE
PARTIES JOINTLY AFTER LICENSOR’S GRANT OF THE LICENSE TO LICENSEE.  OTHER THAN
THE INITIAL PRESS RELEASE, NEITHER PARTY WILL ORIGINATE ANY PUBLICITY, NEWS
RELEASE OR PUBLIC ANNOUNCEMENT, WRITTEN OR ORAL, WHETHER TO THE PUBLIC, THE
PRESS, STOCKHOLDERS OR OTHERWISE, DISCLOSING THE EXISTENCE OF THIS AGREEMENT,
THE SUBJECT MATTER TO WHICH IT RELATES, THE PERFORMANCE UNDER IT OR ANY OF ITS
SPECIFIC TERMS AND CONDITIONS WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER
PARTY, EXCEPT SUCH ANNOUNCEMENTS, AS IN THE OPINION OF THE COUNSEL FOR THE PARTY
MAKING SUCH ANNOUNCEMENT, ARE REQUIRED BY LAW OR RULES OR REGULATIONS OF ANY
STOCK EXCHANGE ON WHICH A PARTY’S SECURITIES ARE LISTED OR QUOTED.  IF A PARTY
DECIDES TO MAKE AN ANNOUNCEMENT IT BELIEVES TO BE REQUIRED BY LAW WITH RESPECT
TO THIS AGREEMENT, IT WILL GIVE THE OTHER PARTY SUCH NOTICE AS IS REASONABLY
PRACTICABLE.  NOTWITHSTANDING THE FOREGOING, LICENSOR WILL ALSO HAVE THE RIGHT
TO PROVIDE INVESTORS AND POTENTIAL INVESTORS IN LICENSOR WITH INFORMATION
REGARDING (I) THE EXISTENCE OF THIS AGREEMENT AND THE ESSENTIAL TERMS HEREOF AND
(II) PURSUANT TO CONFIDENTIALITY RESTRICTIONS AT LEAST AS STRINGENT AS THOSE SET
FORTH HEREIN WHICH ARE BINDING ON SUCH PERSONS, THE TEXT OF THIS AGREEMENT.


13.3                           REQUIRED DISCLOSURE.  THE RECEIVING PARTY WILL BE
ENTITLED TO DISCLOSE CONFIDENTIAL INFORMATION WHERE SUCH DISCLOSURE IS
REASONABLY NECESSARY TO ENFORCE ITS RIGHTS PURSUANT TO THIS AGREEMENT OR WHERE
DEMAND FOR SUCH DISCLOSURE IS MADE ON THE RECEIVING PARTY PURSUANT TO:  (I) A
VALID ORDER OF A COURT OR OTHER GOVERNMENTAL BODY OR (II) ANY OTHER APPLICABLE
LAW; PROVIDED THAT IF THE RECEIVING PARTY INTENDS TO MAKE SUCH DISCLOSURE OR

32


--------------------------------------------------------------------------------



RECEIVES SUCH DEMAND, THE RECEIVING PARTY SHALL GIVE THE DISCLOSING PARTY PROMPT
NOTICE OF SUCH FACT TO ENABLE THE DISCLOSING PARTY TO SEEK A PROTECTIVE ORDER OR
OTHER APPROPRIATE REMEDY CONCERNING ANY SUCH DISCLOSURE.  THE RECEIVING PARTY
WILL FULLY CO-OPERATE WITH THE DISCLOSING PARTY AT THE DISCLOSING PARTY’S
EXPENSE IN CONNECTION WITH THE DISCLOSING PARTY’S EFFORTS TO OBTAIN ANY SUCH
ORDER OR OTHER REMEDY.  IF ANY SUCH ORDER OR OTHER REMEDY DOES NOT FULLY
PRECLUDE DISCLOSURE, THE RECEIVING PARTY WILL MAKE SUCH DISCLOSURE ONLY TO THE
EXTENT THAT SUCH DISCLOSURE IS LEGALLY REQUIRED.


13.4                           USE OF NAMES.  NOTHING CONTAINED IN THIS
AGREEMENT WILL BE CONSTRUED AS CONFERRING ANY RIGHT ON LICENSEE TO USE IN
ADVERTISING, PUBLICITY OR OTHER PROMOTIONAL ACTIVITIES ANY NAME, TRADE NAME,
TRADEMARK OR OTHER DESIGNATION OF UNIVERSITY, INCLUDING ANY CONTRACTION,
ABBREVIATION OR SIMULATION OF ANY OF THE FOREGOING, UNLESS THE EXPRESS WRITTEN
PERMISSION OF UNIVERSITY HAS BEEN OBTAINED, PROVIDED THAT LICENSEE MAY STATE THE
EXISTENCE OF THIS AGREEMENT.  FOR ANY OTHER USE OTHER THAN THE FOREGOING,
LICENSEE HEREBY EXPRESSLY AGREES NOT TO USE THE NAME “UNIVERSITY OF ROCHESTER”
WITHOUT PRIOR WRITTEN APPROVAL FROM UNIVERSITY.


14.                               TERM AND TERMINATION


14.1                           TERM.  UNLESS OTHERWISE TERMINATED PURSUANT TO
THIS SECTION 14, THIS AGREEMENT WILL REMAIN IN EFFECT FOR THE LONGER OF TEN (10)
YEARS OR THE LIFE OF THE LICENSOR PATENT RIGHTS, WITH ANY EXTENSIONS, IN THE
TERRITORY (“TERM”).


14.2                           TERMINATION BY LICENSOR.  LICENSOR MAY TERMINATE
THIS AGREEMENT IMMEDIATELY UPON WRITTEN NOTICE (“TERMINATION NOTICE”) IN THE
EVENT OF A MATERIAL BREACH BY LICENSEE OR ITS AFFILIATES OF THIS AGREEMENT,
PROVIDED THAT LICENSEE HAS RECEIVED, AT LEAST NINETY (90) DAYS BEFORE SUCH
TERMINATION NOTICE, WRITTEN NOTICE FROM LICENSOR OF SUCH BREACH, SPECIFYING IN
REASONABLE DETAIL THE PARTICULARS OF THE ALLEGED BREACH (“BREACH NOTICE”), AND
SUCH BREACH HAS NOT BEEN CURED WITHIN NINETY (90) CALENDAR DAYS AFTER THE DATE
OF SUCH BREACH NOTICE.

33


--------------------------------------------------------------------------------



14.3       TERMINATION BY LICENSEE.  LICENSEE MAY TERMINATE THIS AGREEMENT UPON
DELIVERY OF A TERMINATION NOTICE TO LICENSOR IMMEDIATELY IN THE EVENT OF A
MATERIAL BREACH BY LICENSOR OR ITS AFFILIATES OF THIS AGREEMENT, PROVIDED THAT
LICENSOR HAS RECEIVED A BREACH NOTICE FROM LICENSEE REGARDING SUCH BREACH,
SPECIFYING IN REASONABLE DETAIL THE PARTICULARS OF THE ALLEGED BREACH, SUCH
BREACH IS CONTINUING FOR NINETY (90) CALENDAR DAYS AFTER SUCH BREACH NOTICE AND
SUCH BREACH HAS NOT BEEN CURED WITHIN SUCH NINETY (90) DAYS OF SUCH BREACH
NOTICE.


14.4       TERMINATION FOR FORCE MAJEURE EVENT.  EITHER PARTY MAY TERMINATE THIS
AGREEMENT UPON DELIVERY OF A TERMINATION NOTICE TO THE OTHER PARTY, PROVIDED (A)
SUCH TERMINATION IS NOT EFFECTIVE FOR AT LEAST FIFTEEN (15) DAYS FOLLOWING
DELIVERY OF SUCH TERMINATION NOTICE AND (B) A FORCE MAJEURE EVENT CONTINUES WITH
RESPECT TO THE OTHER PARTY FOR A PERIOD IN EXCESS OF SIX (6) CONSECUTIVE MONTHS
AND THROUGH THE DATE SUCH TERMINATION IS TO BECOME EFFECTIVE.


14.5       RIGHTS AND DUTIES UPON TERMINATION OR EXPIRATION.  UPON THE
TERMINATION OR EXPIRATION OF THIS AGREEMENT, EACH PARTY WILL HAVE THE RIGHT TO
RETAIN ALL PAYMENTS FROM THE OTHER PARTY PROPERLY MADE PURSUANT TO THIS
AGREEMENT, AND EACH PARTY SHALL PAY TO THE OTHER ALL SUMS ACCRUED HEREUNDER
WHICH ARE THEN DUE.  IN THE EVENT THAT THIS AGREEMENT IS TERMINATED BY LICENSOR
PURSUANT TO EITHER OF SECTIONS 14.2 OR 14.4, LICENSEE SHALL, UPON LICENSOR’S
REQUEST, NEGOTIATE IN GOOD FAITH WITH LICENSOR DURING THE THREE MONTH PERIOD
FOLLOWING SUCH TERMINATION FOR THE TRANSFER TO LICENSOR OF THE RIGHTS AND
INFORMATION NECESSARY TO ALLOW LICENSOR TO CONTINUE THE DEVELOPMENT AND
COMMERCIALIZATION OF PRODUCT.  ANY SUCH TRANSFER SHALL BE MADE PURSUANT TO
DEFINITIVE DOCUMENTATION THAT IS ACCEPTABLE TO EACH PARTY IN ITS SOLE
DISCRETION.


14.6       ASSUMPTION BY UNIVERSITY.  IN THE EVENT THAT LICENSEE HAS SENT
LICENSOR A BREACH NOTICE AND THE LICENSOR HAS NOT CURED THE BREACH WITHIN NINETY
(90) DAYS OF THE BREACH NOTICE, LICENSEE, INSTEAD OF TERMINATING THIS AGREEMENT
PURSUANT TO SECTION 14.3, MAY GIVE WRITTEN NOTICE TO LICENSOR

34


--------------------------------------------------------------------------------



TO ASSIGN THIS AGREEMENT TO UNIVERSITY.  UPON RECEIPT OF SUCH NOTICE, LICENSOR
WILL PROMPTLY ASSIGN THIS AGREEMENT TO UNIVERSITY WITH SUCH MUTUALLY AGREEABLE
MODIFICATIONS TO THIS AGREEMENT AS UNIVERSITY SHALL REASONABLY REQUEST (PROVIDED
THAT UNIVERSITY SHALL NOT BE ENTITLED TO REQUEST ANY CHANGES TO THE PROVISIONS
OF ARTICLE 5 HEREOF), AND THE UNIVERSITY WILL KEEP THIS AGREEMENT IN FULL FORCE
AND EFFECT.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 14.6, THE
FOLLOWING PROVISIONS OF THIS AGREEMENT SHALL NOT BE BINDING UPON UNIVERSITY IN
THE EVENT OF ANY ASSUMPTION OF THIS AGREEMENT BY UNIVERSITY:  (I) SECTION 12.1.3
(NONCOMPETITION); AND (II) SECTION 12.1.4 (COVENANT NOT TO SUE).  IN CONNECTION
WITH ANY TERMINATION OF THE UNIVERSITY LICENSE BY UNIVERSITY, OTHER THAN ANY
TERMINATION OF THE UNIVERSITY LICENSE THAT ARISES FROM CIRCUMSTANCES OR EVENTS
THAT GIVE RISE TO A RIGHT IN FAVOR OF LICENSOR TO TERMINATE THIS AGREEMENT
PURSUANT TO SECTION 14.2, THIS AGREEMENT WILL BE ASSIGNED TO UNIVERSITY AS
CONTEMPLATED BY SECTION 11.7 OF THE UNIVERSITY LICENSE, AS IN EFFECT ON THE DATE
HEREOF.


15.        INDEMNIFICATION AND LIMITATION OF LIABILITY


15.1       INDEMNIFICATION BY THE PARTIES.


15.1.1     LICENSOR WILL DEFEND, AT ITS OWN EXPENSE, INDEMNIFY AND HOLD HARMLESS
THE LICENSEE AND ITS AFFILIATES FROM AND AGAINST ANY AND ALL DAMAGES,
LIABILITIES, LOSSES, COSTS, AND EXPENSES, INCLUDING ATTORNEYS FEES, ARISING OUT
OF ANY CLAIMS, CAUSES OF ACTION, LAWSUITS OR OTHER PROCEEDINGS (“CLAIMS”)
BROUGHT AGAINST IT TO THE EXTENT SUCH CLAIM ARISES OUT OF OR RELATES TO (I) ANY
BREACH OR VIOLATION OF, OR FAILURE TO PERFORM, ANY COVENANT OR AGREEMENT MADE BY
LICENSOR IN THIS AGREEMENT, UNLESS WAIVED IN WRITING BY LICENSEE; (II) ANY
BREACH OF THE REPRESENTATIONS OR WARRANTIES MADE BY LICENSOR IN THIS AGREEMENT;
OR (III) THE NEGLIGENCE OR WILLFUL MISCONDUCT OF LICENSOR OR ITS AFFILIATES,
EXCEPT, WITH RESPECT TO CLAUSES (I) AND (II)

35


--------------------------------------------------------------------------------



ABOVE, TO THE EXTENT ARISING OUT OF THE BREACH, VIOLATION, FAILURE, NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTY.


15.1.2     LICENSEE WILL DEFEND, AT ITS OWN EXPENSE, INDEMNIFY AND HOLD HARMLESS
LICENSOR AND ITS AFFILIATES FROM AND AGAINST ANY AND ALL CLAIMS BROUGHT AGAINST
IT TO THE EXTENT SUCH CLAIM ARISES OUT OF OR RELATES TO (I) ANY BREACH OR
VIOLATION OF, OR FAILURE TO PERFORM, ANY COVENANT OR AGREEMENT MADE BY LICENSEE
IN THIS AGREEMENT, UNLESS WAIVED IN WRITING BY LICENSOR; (II) ANY BREACH OF THE
REPRESENTATIONS OR WARRANTIES MADE BY LICENSEE IN THIS AGREEMENT; (III) THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF LICENSEE, ITS AFFILIATE OR SUBLICENSEES; OR
(IV) THE DEVELOPMENT, USE, OFFER FOR SALE, OR SALE OF PRODUCT BY LICENSEE, ITS
AFFILIATES OR SUBLICENSEES, EXCEPT, WITH RESPECT TO CLAUSES (I) AND (II) ABOVE,
TO THE EXTENT ARISING OUT OF THE BREACH, VIOLATION, FAILURE, NEGLIGENCE OR
WILLFUL MISCONDUCT OF LICENSOR.


15.1.3     EACH PARTY AGREES THAT IT SHALL PROMPTLY NOTIFY THE OTHER IN WRITING
OF ANY SUCH CLAIM OR ACTION AND GIVE THE INDEMNIFYING PARTY FULL INFORMATION AND
ASSISTANCE IN CONNECTION THEREWITH.  THE INDEMNIFYING PARTY SHALL HAVE THE SOLE
RIGHT TO CONTROL THE DEFENSE IF ANY SUCH CLAIM OR ACTION AND THE SOLE RIGHT TO
SETTLE OR COMPROMISE ANY SUCH CLAIM OR ACTION, EXCEPT THAT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY SHALL BE REQUIRED IN CONNECTION WITH ANY SETTLEMENT
OR COMPROMISE WHICH COULD (I) PLACE ANY OBLIGATION ON OR REQUIRE ANY ACTION OF
SUCH OTHER PARTY; (II) ADMIT OR IMPLY ANY LIABILITY OR WRONGDOING OF SUCH OTHER
PARTY; OR (III) ADVERSELY AFFECT THE GOODWILL OR PUBLIC IMAGE OF SUCH OTHER
PARTY.  NOTWITHSTANDING THE FOREGOING, THE INDEMNIFIED PARTY MAY PARTICIPATE
THEREIN THROUGH COUNSEL OF ITS CHOICE, BUT THE COST OF SUCH COUNSEL SHALL BE
BORNE SOLELY BY THE INDEMNIFIED PARTY.


15.2       INDEMNIFICATION OF UNIVERSITY.  LICENSEE AGREES THAT IT WILL DEFEND,
INDEMNIFY AND HOLD HARMLESS UNIVERSITY, ITS FACULTY MEMBERS, SCIENTISTS,

36


--------------------------------------------------------------------------------



RESEARCHERS, EMPLOYEES, OFFICERS, TRUSTEES, AGENTS AND EACH OF THEM (THE
“UNIVERSITY INDEMNIFIED PARTIES”), FROM AND AGAINST ANY AND ALL CLAIMS FILED OR
OTHERWISE INSTITUTED AGAINST ANY OF THE UNIVERSITY INDEMNIFIED PARTIES RELATED
DIRECTLY OR INDIRECTLY TO OR ARISING OUT OF THE DESIGN, PROCESS, MANUFACTURE, OR
USE BY ANY PERSON OR PARTY OF PRODUCT OR AS A RESULT OF THE EXERCISE BY
LICENSEE, ITS AFFILIATES OR SUBLICENSEES OF ANY RIGHTS GRANTED HEREUNDER,
INCLUDING WITHOUT LIMITATION ANY CLAIM BY A THIRD PARTY FOR INFRINGEMENT EVEN
THOUGH SUCH CLAIMS AND THE COSTS (INCLUDING BUT NOT LIMITED TO, THE PAYMENT OF
ALL REASONABLE ATTORNEYS’ FEES AND COSTS OF LITIGATION OR OTHER DEFENSE) RELATED
THERETO ARE BASED UPON DOCTRINES OF STRICT LIABILITY OR PRODUCT LIABILITY;
PROVIDED, HOWEVER, THAT SUCH INDEMNITY WILL NOT APPLY TO ANY CLAIMS (I) ARISING
FROM GROSS NEGLIGENCE, FRAUD, OR WILLFUL MISCONDUCT OF ANY UNIVERSITY
INDEMNIFIED PARTY, OR (II) WITH RESPECT TO WHICH LICENSOR IS OBLIGATED TO
INDEMNIFY LICENSEE PURSUANT TO SECTION 15.1, AND WHICH OBLIGATION LICENSOR HAS
ACKNOWLEDGED IN WRITING WITH RESPECT TO THE CLAIM.  LICENSEE WILL ALSO ASSUME
RESPONSIBILITY FOR ALL COSTS AND EXPENSES RELATED TO SUCH CLAIMS FOR WHICH IT IS
OBLIGATED TO INDEMNIFY THE UNIVERSITY INDEMNIFIED PARTIES PURSUANT TO THIS
SECTION 15, INCLUDING, BUT NOT LIMITED TO, THE PAYMENT OF ALL REASONABLE
ATTORNEYS’ FEES AND COSTS OF LITIGATION OR OTHER DEFENSE.  UNIVERSITY SHALL BE
AN EXPRESS THIRD PARTY BENEFICIARY OF THIS SECTION 15.2.


15.3       NO CONSEQUENTIAL DAMAGES.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY FOR ANY SPECIAL, CONSEQUENTIAL, LOST PROFIT, EXPECTATION, PUNITIVE OR
OTHER INDIRECT DAMAGES IN CONNECTION WITH ANY CLAIM ARISING OUT OF OR RELATED TO
THIS AGREEMENT, WHETHER GROUNDED IN TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY, CONTRACT, OR OTHERWISE.


15.4       INSURANCE.  PRIOR TO THE ADMINISTRATION OF PRODUCT TO ANY HUMAN
BEING, LICENSEE WILL OBTAIN AND FOR THREE (3) YEARS FOLLOWING THE END OF THE
TERM, MAINTAIN COMPREHENSIVE GENERAL LIABILITY INSURANCE, INCLUDING PRODUCT

37


--------------------------------------------------------------------------------



LIABILITY INSURANCE, WITH A REPUTABLE AND FINANCIALLY SECURE INSURANCE CARRIER
CONSISTENT WITH INDUSTRY STANDARDS, TO COVER THE ACTIVITIES OF LICENSEE, ITS
AFFILIATES AND SUBLICENSEES WITH ANNUAL COVERAGE LIMITS OF AT LEAST [*  *  *]
PER OCCURRENCE AND [*  *  *] IN THE AGGREGATE.  SUCH INSURANCE SHALL NAME
LICENSOR AND UNIVERSITY AS ADDITIONAL INSUREDS.  SUCH INSURANCE SHALL COVER
CLAIMS RELATING TO PRODUCT INCURRED, DISCOVERED, MANIFESTED OR MADE DURING OR
AFTER THE TERM OF THIS AGREEMENT. WITHIN FIFTEEN (15) DAYS OF THE EFFECTIVE DATE
OF SUCH INSURANCE, LICENSEE WILL FURNISH A CERTIFICATE OF INSURANCE EVIDENCING
COMPLIANCE WITH THESE COVERAGE REQUIREMENTS.  LICENSEE WILL PROVIDE LICENSOR AND
UNIVERSITY WITH PROMPT WRITTEN NOTICE OF CANCELLATION OR MATERIAL CHANGE
AFFECTING THESE COVERAGE REQUIREMENTS. SUCH INSURANCE WILL BE PRIMARY COVERAGE;
AND THE INSURANCE OF LICENSOR AND UNIVERSITY SHALL BE EXCESS AND
NONCONTRIBUTORY.  UNIVERSITY SHALL BE A THIRD-PARTY BENEFICIARY OF THE INSURANCE
REQUIREMENTS OF THIS SECTION 15.4.


15.5       SETTLEMENTS.  NO PERSON WHO HAS UNDERTAKEN TO DEFEND A CLAIM UNDER
SECTIONS 15.1, OR15.2 WILL, WITHOUT WRITTEN CONSENT OF ALL INDEMNIFIED PARTIES
OR UNIVERSITY INDEMNIFIED PARTIES, AS THE CASE MAY BE, SETTLE OR COMPROMISE ANY
CLAIM OR CONSENT TO ENTRY OF ANY JUDGMENT, PROVIDED, HOWEVER, THAT SUCH CONSENT
WILL NOT BE REQUIRED IF SUCH SETTLEMENT, COMPROMISE OR JUDGMENT (I) INCLUDES AS
AN UNCONDITIONAL TERM THEREOF THE RELEASE BY THE CLAIMANT OR PLAINTIFF OF ALL
SUCH INDEMNIFIED PARTIES FROM ALL LIABILITY ARISING FROM EVENTS WHICH ALLEGEDLY
GAVE RISE TO SUCH CLAIM AND (II) CONTAINS NO RESTRICTION, LIMITATION OR
PROHIBITION OF ANY KIND ON THE MANNER IN WHICH ANY SUCH INDEMNIFIED PARTY
CONDUCTS ITS BUSINESS.  ANY PAYMENT MADE BY A PARTY TO SETTLE A CLAIM AGAINST IT
WITHOUT OBTAINING CONSENT OF THE INDEMNIFYING PARTY WILL BE AT ITS OWN COST AND
EXPENSE.  NOTWITHSTANDING THE FOREGOING, THE INDEMNIFYING PARTY WILL BE LIABLE
UNDER THIS SECTION 15 FOR ANY SETTLEMENT EFFECTED WITHOUT ITS CONSENT IF THE
INDEMNIFYING PARTY HAS REFUSED TO ACKNOWLEDGE LIABILITY FOR

[g57131km07i001.gif]

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

38


--------------------------------------------------------------------------------



INDEMNIFICATION HEREUNDER AND/OR DECLINES TO DEFEND SUCH INDEMNIFIED PARTY IN
ANY SUCH CLAIM, ACTION OR PROCEEDING AND IT IS DETERMINED THAT THE INDEMNIFYING
PARTY WAS LIABLE TO SUCH INDEMNIFIED PARTY FOR INDEMNIFICATION RELATED TO SUCH
SETTLEMENT.


16.        MISCELLANEOUS


16.1       GOVERNING LAW.  FOR ALL MATTERS OTHER THAN THE SCOPE AND VALIDITY OF
PATENTS, THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE IN THE STATE OF
CALIFORNIA AND ITS FORM, EXECUTION, VALIDITY, CONSTRUCTION AND EFFECT SHALL BE
DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.


16.2       ARBITRATION.


16.2.1     ALL DISPUTES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR
ITS VALIDITY WILL BE FINALLY SETTLED WITHOUT ANY RECOURSE TO THE ORDINARY COURTS
OF LAW IN ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION BY
THREE ARBITRATORS APPOINTED IN ACCORDANCE WITH SUCH RULES, WHICH ARBITRATORS
WILL HAVE EXPERTISE IN TRANSACTIONS OF THE NATURE OF THE TRANSACTIONS
CONTEMPLATED UNDER THIS AGREEMENT (THE “ARBITRATORS”).


16.2.2     THE ARBITRATION PROCEEDINGS, INCLUDING THE MAKING OF ANY AWARD, WILL
TAKE PLACE IN SAN FRANCISCO, CALIFORNIA.


16.2.3     THE ARBITRATION HEARING NEED NOT BE CONDUCTED STRICTLY ACCORDING TO
RULES OF LAW RELATING TO EXAMINATION OF WITNESSES OR PRESENTATION OF EVIDENCE,
AND THE PARTIES TO THE PROCEEDING MAY PRESENT EVIDENCE DETERMINED TO BE RELEVANT
BY THE ARBITRATORS APPOINTED HEREUNDER REGARDLESS OF ITS ADMISSIBILITY IN A
COURT OF LAW.  THE PARTIES EXPRESSLY AGREE THAT EXCLUSION OF EVIDENCE BY THE
ARBITRATORS ON GROUNDS OF IRRELEVANCE OR REDUNDANCY WILL NOT BE GROUNDS FOR
FAILURE TO CONFIRM AND ENFORCE THE AWARD.  IN DECIDING ANY MATTER DULY SUBMITTED
HEREUNDER TO THE ARBITRATORS, THE ARBITRATORS WILL BE BOUND TO APPLY THE
PERTINENT CONTRACTUAL PROVISIONS OF THIS AGREEMENT AND WILL BE BOUND BY ANY
PRIOR FACTUAL OR LEGAL

39


--------------------------------------------------------------------------------



DETERMINATION MADE BY ANY OTHER ARBITRATORS APPOINTED UNDER THIS AGREEMENT.  THE
ARBITRATORS MAY, UNDER PROCEDURES WHICH THE ARBITRATORS DEEM APPROPRIATE, HEAR
AND DETERMINE ANY PRELIMINARY ISSUE OF LAW ASSERTED BY A PARTY TO THE PROCEEDING
TO BE DISPOSITIVE, IN WHOLE OR IN PART, OF A CLAIM OR DEFENSE TO THE SAME EXTENT
THAT A COURT COULD DO SO UNDER A MOTION FOR SUMMARY JUDGMENT.  THE AWARD (THE
“AWARD”) DETERMINED BY THE ARBITRATORS WILL BE ISSUED IN ACCORDANCE WITH A
DATED, WRITTEN OPINION, WHICH WILL SET FORTH THE ARBITRATORS’ FINDINGS OF FACT
AND CONCLUSIONS OF LAW.  COUNTERPARTS OF THE AWARD AND OPINION WILL BE PROMPTLY
SENT TO THE PARTIES TO THE PROCEEDING.


16.2.4     NO PARTY WILL BE ENTITLED TO COMMENCE OR MAINTAIN ANY ACTION IN A
COURT OF LAW UPON ANY MATTER IN DISPUTE, EXCEPT FOR INTERIM INJUNCTIVE RELIEF,
UNTIL SUCH MATTER WILL HAVE BEEN SUBMITTED TO ARBITRATION AND DETERMINED AS
PROVIDED IN THIS SECTION 16.2, AND THEN ONLY FOR THE ENFORCEMENT OF ANY AWARD. 
THE PARTIES AGREE THAT JUDGMENT ON THE ARBITRATION AWARD MAY BE ENTERED IN ANY
COURT OF COMPETENT JURISDICTION AND THEY WILL NOT CHALLENGE SUCH JUDGMENT.


16.2.5     ALL COSTS OF ENFORCING THIS AGREEMENT, INCLUDING THE COSTS OF
ARBITRATION, JUDICIAL ENFORCEMENT OF THE ARBITRATION AND AWARD, COURT COSTS,
REASONABLE ACCOUNTANTS’ AND EXPERT WITNESS FEES, AND REASONABLE ATTORNEYS’ FEES,
WILL BE AWARDED TO THE PREVAILING PARTY.  “REASONABLE ATTORNEYS’ FEES” FOR
PURPOSES OF THIS AGREEMENT REFERS TO SUCH FEES AS ARE REASONABLE AND CUSTOMARY
IN LIGHT OF THE RELEVANT DISPUTE.


16.2.6     PENDING THE RESOLUTION OF A DISPUTE BY ARBITRATION, THE PARTIES WILL,
EXCEPT IN THE EVENT OF TERMINATION, CONTINUE TO PERFORM ALL THEIR OBLIGATIONS
UNDER THIS AGREEMENT WITHOUT PREJUDICE TO A FINAL ADJUSTMENT IN ACCORDANCE WITH
THE ARBITRAL AWARD.

40


--------------------------------------------------------------------------------



16.3       ASSIGNMENT AND BINDING EFFECT. THIS AGREEMENT MAY NOT BE ASSIGNED BY
EITHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER, EXCEPT AS PART OF A
MERGER, CONSOLIDATION, SALE, OR TRANSFER OF ALL OR SUBSTANTIALLY ALL ITS ASSETS,
BUT ONLY IF THE INTENDED ASSIGNEE EXECUTES AND DELIVERS TO THE PARTY WHICH IS
NOT THE ASSIGNOR A WRITING WHEREBY THE ASSIGNEE EXPRESSLY UNDERTAKES TO PERFORM
AND COMPLY WITH ALL OF ITS ASSIGNOR’S OBLIGATIONS HEREUNDER.  NOTWITHSTANDING
SUCH UNDERTAKING, SUCH ASSIGNOR SHALL CONTINUE TO BE PRIMARILY LIABLE FOR SUCH
ASSIGNEE’S PERFORMANCE HEREOF AND COMPLIANCE HEREWITH.


16.3.1     ANY ASSIGNMENT IN VIOLATION OF THIS SECTION 16.3 SHALL BE VOID AND OF
NO EFFECT.


16.3.2     THIS AGREEMENT, AND THE RIGHTS AND DUTIES OF THE PARTIES HEREIN
CONTAINED, SHALL BE BINDING UPON, AND SHALL INURE TO THE BENEFIT OF, THE PARTIES
AND THEIR RESPECTIVE LEGAL REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS.


16.4       INDEPENDENT CONTRACTOR STATUS.  THE RELATIONSHIP OF THE PARTIES
HERETO IS THAT OF INDEPENDENT CONTRACTORS.  NOTHING IN THIS AGREEMENT WILL BE
CONSTRUED TO CONSTITUTE, CREATE, GIVE EFFECT OR OTHERWISE IMPLY A JOINT VENTURE,
AGENCY, PARTNERSHIP OR OTHER FORMAL BUSINESS ORGANIZATION OR ANY
EMPLOYER/EMPLOYEE RELATIONSHIP OF ANY KIND BETWEEN THE PARTIES.


16.5       NOTICES.  ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN HEREUNDER OR WITH RESPECT HERETO WILL BE IN WRITING, AND
MAY BE GIVEN BY (I) PERSONAL SERVICE, (II) REGISTERED FIRST-CLASS UNITED STATES
MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, OR (III) OVERNIGHT DELIVERY
SERVICE, CHARGES PREPAID, AND IN EACH CASE ADDRESSED TO THE OTHER PARTY AT THE
ADDRESS FOR SUCH PARTY AS SET FORTH BELOW, AND SHALL BE EFFECTIVE UPON RECEIPT
IN THE CASE OF CLAUSES (I) OR (III) ABOVE, AND FIVE DAYS AFTER MAILING IN THE
CASE OF CLAUSE (II) ABOVE.

If to Licensor:

PharmaNova Inc.
150 Lucius Gordon Drive, Ste 206
West Henrietta, NY 14586
Attention: President

 

41


--------------------------------------------------------------------------------


 

Copy to:

Pillsbury Winthrop Shaw Pittman LLP
1540 Broadway
New York, NY
10036-4039
Attention: Ron Fleming

 

 

If to Licensee:

Depomed, Inc.
1360 O’Brien Drive
Menlo Park, CA 94025
Attention:President

 

 

 

Copy to:

 

 

 

Heller Ehrman LLP
4350 La Jolla Village Drive
7th Floor
San Diego, CA 92122
Attn: Stephen Ferruolo

 

The address of either Party set forth above may be changed from time to time by
written notice in the manner prescribed herein from the Party requesting the
change.


16.6       WAIVERS.  THE WAIVER BY EITHER PARTY OF A DEFAULT OR A BREACH OF ANY
PROVISION OF THIS AGREEMENT BY THE OTHER PARTY WILL NOT OPERATE OR BE CONSTRUED
TO OPERATE AS A WAIVER OF ANY SUBSEQUENT DEFAULT OR BREACH.  THE CONTINUED
PERFORMANCE BY EITHER PARTY WITH KNOWLEDGE OF THE EXISTENCE OF A DEFAULT OR
BREACH WILL NOT OPERATE OR BE CONSTRUED TO OPERATE AS A WAIVER OF ANY DEFAULT OR
BREACH.  ANY WAIVER BY A PARTY OF A PARTICULAR PROVISION OR RIGHT WILL BE IN
WRITING, WILL BE AS TO A PARTICULAR MATTER AND, IF APPLICABLE, FOR A PARTICULAR
PERIOD OF TIME AND WILL BE SIGNED BY SUCH PARTY.


16.7       ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE EXHIBITS HERETO)
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF, SUPERSEDING ALL PRIOR AGREEMENTS AND NEGOTIATIONS, AND MAY BE
MODIFIED ONLY BY WRITTEN AGREEMENT EXECUTED BY BOTH PARTIES.


16.8       SEVERABILITY.  IF ANY PROVISION IN THIS AGREEMENT IS DEEMED TO BE, OR
BECOMES, INVALID, ILLEGAL, VOID OR UNENFORCEABLE UNDER APPLICABLE LAWS, THEN: 
(I) IT WILL BE DELETED AND THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS OF THIS AGREEMENT SHALL NOT BE IMPAIRED OR

42


--------------------------------------------------------------------------------



AFFECTED IN ANY WAY, AND (II) THE PARTIES WILL USE COMMERCIALLY REASONABLE
EFFORTS TO SUBSTITUTE FOR THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISION A
VALID, LEGAL AND ENFORCEABLE PROVISION WHICH CONFORMS AS NEARLY AS POSSIBLE WITH
THE ORIGINAL INTENT OF THE PARTIES.


16.9       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MORE THAN ONE
COUNTERPART, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH
TAKEN TOGETHER SHALL BE DEEMED A SINGLE INSTRUMENT.  A FACSIMILE TRANSMISSION OF
THE SIGNED AGREEMENT WILL BE LEGAL AND BINDING ON BOTH PARTIES.


16.10     FORCE MAJEURE.  NEITHER PARTY TO THIS AGREEMENT WILL BE LIABLE FOR
FAILURE OR DELAY IN THE PERFORMANCE OF ANY OF ITS OBLIGATIONS HEREUNDER (OTHER
THAN THE FAILURE TO PAY MONIES OWED), IF SUCH FAILURE OR DELAY IS DUE TO CAUSES
BEYOND ITS REASONABLE CONTROL, INCLUDING, WITHOUT LIMITATION, ACTS OF GOD,
EARTHQUAKES, FIRES, STRIKES, ACTS OF WAR, OR INTERVENTION OF ANY GOVERNMENTAL
AUTHORITY (EACH A “FORCE MAJEURE EVENT”), BUT ANY SUCH DELAY OR FAILURE WILL BE
REMEDIED BY SUCH PARTY AS SOON AS PRACTICABLE AFTER THE REMOVAL OF THE CAUSE OF
SUCH FAILURE OR DELAY.  UPON THE OCCURRENCE OF A FORCE MAJEURE EVENT, THE PARTY
FAILING OR DELAYING PERFORMANCE WILL PROMPTLY NOTIFY THE OTHER PARTY IN WRITING,
SETTING FORTH THE NATURE OF THE OCCURRENCE, ITS EXPECTED DURATION AND HOW SUCH
PARTY’S PERFORMANCE IS AFFECTED.


16.11     INTEREST ON LATE PAYMENTS.  IF ANY PARTY FAILS TO PAY IN FULL ON OR
BEFORE THE DATE DUE ANY ROYALTY, FEE OR OTHER AMOUNT THAT IS REQUIRED TO BE PAID
TO THE OTHER PARTY UNDER THIS AGREEMENT, THE PAYING PARTY WILL ALSO PAY TO THE
OTHER PARTY (OR ITS DESIGNEE), ON DEMAND, INTEREST COMPOUNDED DAILY ON ANY SUCH
AMOUNT BEGINNING 16 DAYS AFTER SUCH DUE DATE AT AN ANNUAL RATE EQUAL TO THE
LOWEST PRIME RATE AS PUBLISHED BY THE WALL STREET JOURNAL (OR, IF THE WALL
STREET JOURNAL IS NOT THEN PUBLISHED, SUCH OTHER FINANCIAL PERIODICAL OF GENERAL
CIRCULATION IN THE UNITED STATES) ON OR NEAREST TO SUCH DUE DATE PLUS TWO
PERCENT (2%) TO BE ASSESSED FROM THE DATE PAYMENT OF THE AMOUNT IN QUESTION
FIRST BECAME DUE.

43


--------------------------------------------------------------------------------



16.12     AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY BOTH PARTIES
THAT SPECIFICALLY REFERS TO THIS AGREEMENT.  ANY AMENDMENT, SUPPLEMENTATION OR
MODIFICATION OF ANY OF THE UNIVERSITY PROVISIONS, OR OF ANY OTHER PROVISION OF
THIS AGREEMENT IN A MANNER THAT HAS THE EFFECT OF AMENDING, SUPPLEMENTING OR
MODIFYING ANY OF THE UNIVERSITY PROVISIONS, SHALL REQUIRE THE PRIOR WRITTEN
APPROVAL OF UNIVERSITY.


16.13     HEADINGS AND REFERENCES.  ALL SECTION HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND WILL NOT AFFECT THE MEANING
OR INTERPRETATION OF THIS AGREEMENT.


16.14     NO STRICT CONSTRUCTION.  THIS AGREEMENT HAS BEEN PREPARED JOINTLY AND
WILL NOT BE STRICTLY CONSTRUED AGAINST EITHER PARTY.


16.15     SURVIVAL.  THE PROVISIONS OF SECTIONS 2, 6.7, 8, 13, 14, 15 AND 16
SHALL SURVIVE ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT.

44


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have caused this Agreement to be executed by their duly authorized
representatives as of the date first written above.

PHARMANOVA INC.

 

DEPOMED, INC.

 

 

 

 

 

 

By:

/s/ Rodney Brown

 

By:

/s/ Carl A. Pelzel

Name: Rodney Brown

 

Name: Carl A. Pelzel

Title: President

 

Title: Executive Vice President & COO

Date: October 13, 2006

 

Date: October 13, 2006

 

45


--------------------------------------------------------------------------------


Exhibit A

Licensor Patent Rights:

·                  Rights in U.S. Patent No. 6,310,098 granted to Licensor under
the University License in the field of use of API for Menopause Indications.


--------------------------------------------------------------------------------


Exhibit B

Product Development Target Dates

Activity / Event

 

Target Date

[* * *]

 

[* * *]

[* * *]

 

[* * *]

[* * *]

 

[* * *]

[* * *]

 

[* * *]

[* * *]

 

[* * *]

[* * *]

 

[* * *]

[* * *]

 

[* * *]

[* * *]

 

[* * *]

Key Assumptions

[*  *  *]

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.


--------------------------------------------------------------------------------